Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

DETAILED ACTION
This Final Office Action is in response Applicant communication filled on 05/24/2022. 
Claims 1-4,6-8,10,16-21 have been amended. Claims 22-26 have been newly added.
Claims 1-26 are currently pending and have been rejected as follows. 
Response to Amendments
112 (a) and (b) rejections in the previous act are withdrawn in view of Applicant’s amendment as suggested by Examiner. 
101 rejection is maintained with a detailed analysis and below. 
Response to Arguments
Applicant’s 05/24/2022 amendment necessitated new grounds of rejection in this action.
Response to 101 Arguments
Step 2A prong two: Remarks 05/24/2022 p.10 ¶1 argues that each limitation of claim 1 includes additional elements of mapping system for capital projects including model database, schedule database, cost database, rules engine, and mapping engine. The rules engine receives rules related to items in the databases and mapping engines uses rules from rules engine to map items in databases. The mapping system applies relies on, and uses the limitations to impose a meaningful limit on any abstract ideas. Thus, the claim is integrated into a practical application.
	Examiner fully considered the Step 2A prong 2 argument but respectfully disagrees finding it unpersuasive because the additional elements argued above merely apply the abstract idea. 	Specifically, as stated by Applicant above, the rules engine receives rules related to items in the databases. Yet, as stated by MPEP 2106.05(f)(2) use of additional commuter-based elements for economic tasks [akin here to capital projects at Remarks 05/24/2022 p.10 ¶1] and other tasks to store, and receive data1 [akin here to engine that receives rules related to items in the claimed databases, as argued at Remarks 05/24/2022 p.10.¶1] represent mere examples of applying the abstract idea, which do not integrate it into a practical application. Step 2A prong 2.
	As per the capabilities of mapping engine to use rules from rules engine to map items in databases as argued at Remarks 05/24/2022 p.10 ¶1, Examiner points to MPEP 2106.04(a)(2) III B, which cited CyberSource to state that mapping transactions from a particular IP address was found as part of the abstract idea. Here, Applicant uses a “rules engine”, and “mapping engine”, as substitute for physical aids to perform the argued abstract mapping. Next, said “rules engine” and “mapping engine”, are more granularly tested according to MPEP 2106.05(f)(2). 	Specifically, the Examiner investigates said “rules engine”, and “mapping engine” in view of FairWarning IP, LLC v. Iatric Sys., 839 F.3d 1089, 1095, 120 USPQ2d 1293, 1296 (Fed. Cir. 2016), as cited by MPEP 2106.05(f)(2), and finds that that they fall within monitoring audit log data executed on a general-purpose computer [here “engine], as example of applying the abstract idea, which does not integrate said abstract idea into a practical application. Step 2A prong two.
	Further, upon closer investigation of “FairWarning” supra, the Examiner finds that the Federal Circuit found unpersuasive an argument of compilation, combination and accessing of disparate information sources to make it possible to generate a full picture of frequency of activity and the like in a computer environment. Thus, the Examiner analogously reasons that accessing disparate information sources as argued at Remarks 05/24/2022 p.10 ¶2, and their compilation, combination or mapping as argued at Remarks 05/24/2022 p.10 ¶1 should similarly be unpersuasive in rendering the claims patent eligible. As Federal Circuit further explained in “FairWarning”, selecting information, by content or source, for collection, analysis and announcement, does nothing significant to differentiate a process from ordinary mental processes, whose implicit exclusion from 101 undergirds the information-based category of abstract ideas. Here, as in “Fairwarning” supra, the claims are directed to a similar concept of mapping items in capital projects, in a manner similar to how Fairwarning’s audited log data to generate a full picture of frequency of activity and the like in a computer environment. Similarly, when tested per MPEP 2106.05(h)2, the narrowing of the combination of collecting information, analyzing it and displaying certain results of the collection and analysis [as argued above], to a field of use or technological environment, represented here by databases and computing engines,  does also not integrate the abstract idea into a practical application. Step 2A prong two. 
          No matter which of MPEP 2105.05(f) or MPEP 2106.05(h) test is applied, the result is same, namely that the additional elements do not integrate the abstract idea into a practical application.  

Step 2B: Remarks 05/24/2022 p.10 ¶2 points to Original Specification ¶ [0075]-[0076] to argue that claims 1,10, 16 are directed to operating capital project planning systems in which tens of thousands or more items from many different sources must be regularly coordinated taken together, the independent claim limitations enable mapping system to consider interrelationships of model, schedule, cost items from different sources by mapping each items using a code associated with each item. Such mapping is argued to avoid reconfiguration and complexity normally required for sharing data between sources in a capital project. Thus, it is argued that the claims provide a technical solution that improves operation of capital project planning systems. Remarks 05/24/2022 p.10 ¶3-p.11 ¶1 further point to Example 21 to argue that as an ordered combination, the claims provide unconventional steps that focus on particular useful applications.
       Examiner fully considered Applicant’s argument Step 2B but respectfully disagrees, finding it unpersuasive, by reincorporating herein all his finding and rationales in MPEP 2106.05(f), (h) above. Specifically, per Remarks 05/24/2022 p.10 ¶2, the claims are directed to operating “capital project planning systems”, yet, per MPEP 2106.05(f)(2), a business method [here “capital project planning”] applied [here operated] on general purpose computer, is another example of applying the abstract idea3, which does not provide significantly more. Step 2B.  
	As per Applicant’s argument that the Original Specification discloses tens of thousands or more items from many different sources must be regularly coordinated taken together, Examiner again points to “FairWarning”, where the Court found that even the inability for the human mind to perform each claim step does not alone confer patentability. A similar rationale was previously articulated by the Federal Circuit in Planet Bingo LLC v. VKGS LLC U.S. Court of Appeals, Federal Circuit 2013-1663 August 26, 2014, 576 Fed. Appx. 1005, 2014 BL 235907, where Planet Bingo
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
argued that in real world use, literally thousands, if not millions of preselected Bingo numbers are handled by the claimed computer program [akin here to tens of thousands or more items as argued at Remarks 05/24/2022 p.10 ¶2], making it impossible for the invention to be carried out manually, and the Federal Circuit responded that the claimed inventions do not require as much. 
	Examiner applies a similar rationale and finds that here there is also no requirement for addressing tens of thousands or more items. Examiner also points to the Court’s reasoning in “Planet Bingo”: “we need not, and do not, address whether a claimed invention requiring many transactions” [akin here to tens of thousands or more items] “might tip the scales of patent eligibility”. Examiner points to MPEP 2106.05(f)(2) again citing “FairWarning” to state that a process for monitoring audit log data that is executed on a general-purpose computer where the increased speed in the process comes solely from the capabilities of the general-purpose computer, does not provide significantly more. Step 2B. Examiner reasons that this finding is vital since at its most basic, a computer is just a calculator capable of performing mental steps (i.e. argued supra to cluster, track, a generate decisions based on mean field clusters) faster than a human could (see “CLS Bank International v. Alice Corporation Pty. 106 USPQ2d 1696 717 F3d 1269” page 1707 ¶2-¶3 citing precedential “Bancorp, 687 F.3d at 1278; Dealertrack, Inc. 
    PNG
    media_image2.png
    1
    1
    media_image2.png
    Greyscale
v
    PNG
    media_image2.png
    1
    1
    media_image2.png
    Greyscale
. Huber, 674 F.3d 1315, 1333 [101 USPQ2d 1325] (Fed. Cir. 2012); Fort Props., 671 F.3d at 1323-24), and again reasserted by the Federal Circuit at “Elec. Power Grp” at page 1743 ¶2-¶3: “We have repeatedly held that such invocations of computers and networks that are not even arguably inventive are insufficient to pass the test of an inventive concept in the application of an abstract idea” further citing “buySAFE, 765 F.3d at 1353, 1355”, “Mortg. Grader, Inc. v. First Choice Loan Servs. Inc., 811 F.3d 1314, 1324-25 [117 USPQ2d 1693] (Fed. Cir. 2016)”; “Intellectual Ventures I LLC v. Capital One Bank (USA), 792 F.3d 1363, 1370 [115 USPQ2d 1636] (Fed. Cir. 2015)”; “Internet Patents, 790 F.3d at 1348-49”; and “Content Extraction, 776 F.3d at 1347-48”). 
With respect to USPTO Example 21 and raised by Applicant at Remarks 05/24/2022 p. 10 last ¶ - p.11 ¶1, Examiner submits that all the examples issued by the Office in conjunction with the examining guidance are merely hypothetical and non-precedential and do not carry the weight of Court decisions and hence are not used as basis for a subject matter eligibility rejection. USPTO “2019 PEG, 101 Examples 37-42 document entitled “Subject Matter Eligibility Examples: Abstract Ideas” p.1 ¶1 2nd sentence. “The examples below are hypothetical and only intended to be illustrative of the claim analysis under the 2019 PEG” corroborating “May 2016 Update: Memorandum - Formulating a Subject Matter Eligibility Rejection and Evaluating the Applicant’s Response to a Subject Matter Eligibility Rejection”, p.5 ¶2 Section C: “USPTO issued examples in conjunction with the Interim Eligibility Guidance, including […] July 2015 Update Appendix I: Examples […]; These examples, many of which are hypothetical, were drafted to show exemplary analyses under the Interim Eligibility Guidance and are intended to be illustrative of the analysis only. While some of the fact patterns draw from U.S. Supreme Court and U.S. Court of Appeals for the Federal Circuit decisions, the examples do not carry the weight of court decisions. Therefore, the examples should not be used as a basis for a subject matter eligibility rejection.  
In any event, the eligible claim 2 of hypothetical and non-precedential Example 21 is irreconcilably different than the ones claimed here, because its eligibility ensued from an “Internet‐centric challenge of alerting a subscriber with time sensitive information when the subscriber’s computer is offline […] by transmitting the alert over a wireless communication channel to activate the stock viewer application, which causes the alert to display and enables the connection of the remote subscriber computer to the data source over the Internet when the remote subscriber computer comes online”. Paramount to asserted eligibility of Claim 2-“Example 21”, is the establishment of hybrid types of communications or interactions, referring to utilization of wireless communication to supplement offline Internet connectivity of computer, rooted to their respective underlining technology since it was incapable of being performed otherwise, as in Claim 2 - “Example 21” there also appears to be no possibility of “alerting a subscriber with time sensitive information when the subscriber’s computer is offline”. Here however, there is nothing akin to the technological details of remote offline to online connectivity of Claim 2-“Example 21”. Rather the currently argued additional elements were found above to merely apply the abstract idea [MPEP 2106.05(f)] or narrow it to a field of sue or technological environment [MPEP 2106.05(h)]. 
	Here, the proposed solution is entrepreneurial and abstract rather than technological. see MPEP 2106.05(a) II: it is important to keep in mind that an improvement in the abstract idea itself (e.g.  fundamental economic concept) is not improvement in technology. Also see MPEP 2106.04 I. that cited “Myriad, 569 U.S. at 591, 106 USPQ2d at 1979”: to state that there are situations where even a “groundbreaking, innovative, or even brilliant discovery” [akin here at Remarks 05/24/2022 p.10 ¶2, 5th-7th sentences to limitations of each independent claim enables mapping system to consider interrelationships of model, schedule, and cost items from different sources by mapping each items using a code associated with each item, and avoids the reconfiguration and complexity normally required for sharing data between sources in a capital project] does not by itself satisfy the §101 inquiry” further corroborated by “SAP Am, Inc v InvestPic, LLC, No 2017-2081, 2018 BL 275354 (Fed. Cir.Aug.02, 2018)” similarly stating that there are cases where “even if one assumes that the techniques claimed are groundbreaking, innovative, or even brilliant” [akin here to Remarks 05/24/2022 p.10 ¶2, 5th-7th sentences] “those features are not enough for eligibility because their innovation is innovation in ineligible subject matter” [here mapped above to certain methods of organizing human activities]. “An advance of that nature is ineligible for patenting”. Simply said here, as in “SAP” supra “no matter how much of an advance in the field” [here operating capital projects] “the claims” [would] “recite the advance” [would still] “lie entirely in the realm of abstract ideas” with no plausibly alleged innovation in non-abstract application realm. This is further corroborated by “Versata Dev Grp, Inc v SAP Am, Inc 115 USPQ2d 1681 Fed Cir 2015” again undelaying the difference between improvement to entrepreneurial goal objective [here operating capital projects] and actual improvement to actual technology. MPEP 2106.04. Also, a claim is not patent eligible merely because it applies an abstract idea in a narrow way That is, an “improvement in the judicial exception itself” [here operating capital projects] “is not an improvement in technology”. MPEP 2106.04(d)(1). 
	In conclusion, the argued claims still recite, or at least set forth the abstract idea (Step 2A prong one), with their additional, computer-based elements not integrating the abstract idea into a practical application (Step 2A prong two) or providing significantly more than the abstract idea itself (Step 2B). The claims are thus reasoned as patent ineligible.

Response to prior art arguments
Remarks 05/24/2022 p.11 last ¶ argues that Samson does not disclose “each schedule item corresponds to a scheduled capital project construction activity”.
           Examiner fully considered the argument but respectfully disagrees finding it unpersuasive because as recognized by Applicant at Remarks 05/24/2022 p.11 ¶3, Samson recites at ¶ [0036] that “the 3D design studio 106 can provide a production engine 128, which can facilitate the lead time, delivery, and/or production schedule for constructing the customized real-world building”.
	Examiner interprets Applicant’s “capital project construction activity” to correspond to 
	Samson’s activities of “delivery, and/or production schedule for constructing the customized real-world building” as recited by at ¶ [0036] last sentence. Moreover, Samson recites at ¶ [0030] activities such as: “Product planning, cost and development; Manufacturing; Raw material costs; Marketing and sales; Inventory management; Purchasing management; Production scheduling; Sales order processing; Distribution; Job costing; Labor information; Geographical cost adjustments; Shipping and payment; and Financial accounting” [bolded emphasis added].
	Samson ¶ [0031] 4th sentence corroborates such activities of “scheduling, etc., as well as the status of business commitments, such as orders, purchase orders, and payroll”. ¶ [0032] further corroborates such activities: “The ERP system can provide estimated pricing and availability of these items, as well as sales configuration tools. For example, the ERP system can include information relating to: Inventory/Purchasing; Manufacturing; Production Scheduling; Sales Order Processing; Distribution; Job Costing; Financial; and Accounting” [bolded emphasis added].
	Samson ¶ [0033] last 3 sentences further corroborates such activities: “With each item selected or changed, the ERP system can quickly enable (preferably in real-time) estimated pricing, scheduling, availability, and conflict management. This system can further convert the final, customized home into a production plan or manufacturing plan. The system may further handle the management and ordering of basic building materials, including wood, steel, fasteners, roofing, plumbing, electrical, insulation, concrete, windows, doors, landscaping, etc.
	Samson ¶ [0038] last sentence: “6D BIM Information (including all relevant building component information, such as product data and details, maintenance/operation manuals, cut sheet specifications, photos, warranty data, web links to product online sources, manufacturer information and contacts, etc.) can be delivered to the home or property owner”.
	Samson ¶ [0042] last sentence: Each of these sub-component parts can have its own engineering data (prepared 2D drawing, pre-rendered 3D drawing, dimensions, physical features, materials, performance data, unique installation requirements, etc.
	Thus, there is a preponderance of evidence in Samson to teach or at most to obviously suggest “each schedule item corresponds to a scheduled capital project construction activity”.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

	Claims 1-26 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea, here abstract idea) without significantly more. The claim(s) recite(s) describe or set forth the abstract idea as follows except where strikethrough: “…5D mapping of capital projects” / “mapping cost items, model items, and schedule items for a 15large-scale capital project” / “mapping 5cost items, model items, and schedule items for” 
	   “”;
           - “
	- “each schedule item corresponding to / receiving a plurality of schedule items / each schedule item corresponding to a scheduled a capital project construction schedule, each of the schedule items having at least one schedule item code” 
	- “ and/or the capital project components” “each of the cost items having at least one cost item code” 
	- “, one or more schedule items , and/or one or more cost items, , the rules 15including a condition based on a code sequence related to the at least one model item, the at least one schedule item, and/or the at least one cost item” 
	 “
” 
	- map / mapping one or more model items , one or more schedule items , and/or 20one or more cost items from the cost database based on at least one of the rule”         (independent Claims 1, 10, 16)
        - “a first rule maps the model items with the schedule items
        - “a second rule maps the schedule items with the cost items” 
        - “the model items with the cost items based on 25the two mappings”                                        (dependent Claim 2)
            - “a first rule maps the model items with the cost items” “and” 
	- “a second rule maps the cost items with the schedule items” 
	- “the model items with the schedule items based 5on the two mappings”                             (dependent Claim 3)
	- “a first rule maps the schedule items with the model items”
	- “a second rule maps the model items with the cost items” 
	- “the schedule items with the cost items based on 10the two mappings”                            (dependent Claim 4)
	- “wherein the model item code, the schedule item code, and the cost item code each have at least a portion of identical characters, and the rule requires a substring match of the model item 15code, the cost item code, and the schedule item code to map the model item, the cost item, and the schedule item”                                           (dependent Claims 5, 18)
	-  “wherein rule requires a substring match of the model item code, the cost item code, and/or the schedule item code 10to map the model item, the cost item, and the schedule item”                            
                        (dependent Claim 11)
	“
	-  “to determine quantities of model 20items” (dependent Claims 6, 14, 20)  
	- “(dependent Claim 6)
	“ 
	- “compare updated version of the model, / budget / and/or 37402-17701 4/30/202062schedule, with an existing version of the model, / budget / and/or schedule to identify new, deleted, and/or revised model items, and/or schedule items”                      (dependent Claims 7, 15, 21) 
         “ 5determine” (dependent Claim 8) / “…further comprising” (dependent Claim 15) 
	- “determining quantities of37402-17701 4/30/202064 the revised model items, and updating the cost item based on the quantities of the revised model items”     (dependent Claims 8, 15) 
	- “ wherein the rule requires an exact match of two of the following three types of items: the model item code, the cost 10item code, and the schedule item code”
                        (dependent Claim 9)
	- “wherein the rule includes a plurality of code sequences”
(dependent Claims 12, 17)
	- “wherein the rule requires an exact match of the model item code, the cost item code, and/or the schedule item code to map the model item, the cost item, and the schedule item”                               
(dependent Claim 13)
	“
	- “.  
(dependent Claim 19)
	- “each of the one or more schedule items includes at least one of a start date, an end date, or a duration”, “and” 
	- “each of the one or more model items includes a 3D geometry”.
(dependent Claim 23)
	- “.
(dependent Claim 24)
	- “”                                                  (dependent Claim 25) 
	- “”  (dependent Claim 26)
-------------------------------------------------------------------------------------------------------------------------------
Examiner points to MPEP 2106.04(a): “…examiners should identify at least one abstract idea grouping, but preferably identify all groupings to the extent possible…”.   
Here, per MPEP 2106.04(a)(2) II, the claims recite, or at least describe or set forth the abstract “Certain Method of Organizing Human Activities” grouping, with Examiner stressing that the term fundamental is not used in the sense of necessarily being old or well-known4. Indeed, here when tested per MPEP 2106.04(a)(2)II, the claims recite, or at least describe or set forth fundamental economic practices and  business interactions or relations [here “model items from model 5representing capital project components / receiving model items representing capital project components from a model / each of model items having at least one model item code” and “schedule items / receiving” “schedule items / representing portion of capital project construction schedule, each of the schedule items having at least one schedule item code”; also “cost items representing a portion of a budget for capital project construction schedule and/or the capital project components each of the cost items having at least one cost item code”  at independent Claims 1,10,16] followed by managing such interactions according to rules or instructions [here “receive rules / providing rule / for mapping model item(s), schedule item(s), and/or cost item(s), the rules 15including a condition based on a code sequence related to the at least one model item, the at least one schedule item, and/or at least one cost item”, “mapping model item(s), schedule item(s), and/or20 cost item(s) based on the rule” at independent Claims 1, 10, 16; “1st rule maps model items with schedule items”, “2nd rule maps schedule items with cost items”, “map model items with cost items based on 25 first two mappings” at dependent Claim 2;  “1st rule maps model items with cost items” “2nd rule maps cost items with schedule items”, “map model items with schedule items based 5on first two mappings” at dependent Claim 3; “1st rule maps schedule items with model items”, “2nd rule maps model items with cost items”, “map schedule items with cost items based on 10the first two mappings” at dependent Claim 4; “wherein the model item code, the schedule item code, and the cost item code each have at least a portion of identical characters, and the rule requires a substring match of the model item 15code, the cost item code, and the schedule item code to map the model item, the cost item, and the schedule item” at dependent Claims 5, 18; “wherein rule requires a substring match of the model item code, the cost item code, and/or the schedule item code 10to map the model item, the cost item, and the schedule item” at dependent Claim 11; “quantification of model”  “to determine quantities of the model 20items” at dependent Claims 6, 14, 20; “output the determined quantities of model items to a project management cost platform” at dependent Claim 6; “compare updated version of the model / budget / and/or 37402-17701 4/30/202062schedule, with existing version of model / budget / and/or schedule to identify new, deleted, and/or revised model items, and/or schedule items” at dependent Claims 7,15,21; “determining quantities of37402-17701 4/30/202064 the revised model items, and updating the cost item based on the quantities of the revised model items” at dependent Claims 8, 15;  “wherein the rule requires an exact match of two of the following three types of items: the model item code, the cost 10item code, and the schedule item code” at dependent Claim 9; “wherein the rule includes a plurality of code sequences” at dependent Claims 12, 17;  “the rule requires an exact match of model item code, the cost item code, and/or the schedule item code to map the model item, the cost item, and the schedule item” at dependent Claim 13; “mapping 1st type of item with 2nd type of item after the 1st  type and 2nd type of item are mapped with a 3rd type of item” at dependent Claim 19, “receive the one or more schedule items”, “receive the one or more cost items” at dependent Claim 25].
	Some of such fundamental economic practices or commercial interactions can be argued as implementable by physical aids within “Mental Processes” of MPEP 2106.04(a)(2) III. C.
	Specifically, the newly added limitation of “each of model item(s) includes a 3D geometry” at dependent Claim 23 and “visual representation of the schedule relative to a capital project cost based on the mapping the one or more model items, the one or more schedule items, and/or the one or more cost items” at dependent Claim 24, can be practice by observation of a drawing by pen and paper. Similarly, newly amended “detect[ing] a missing property code corresponding to at least one of the one or more schedule items, or the one or more cost items” at dependent Claim 26, can be practically implemented as part of observation, evaluation and judgment with or without use of physical aides. Examiner further points to MPEP 2106.04(a)(2) III to submit that 1. Performing a mental process on generic computer, 2. Performing mental process in a computer environment, 3. Using a computer as tool to perform a mental process does not preclude a claim from reciting mental processes. Similarly, MPEP 2106.04(a)(2) II mid-¶ 6 finds that certain activity between a person and a computer does not preclude the claims from falling within the abstract “Certain Methods of Organizing Human Activity" grouping. For now, Examiner submits that there is a preponderance of evidence for the character as a whole of the claims reciting, describing or at least setting forth the abstract idea, with any additional elements further tested below.  
-------------------------------------------------------------------------------------------------------------------------------
	This judicial exception is not integrated into a practical application because per Step 2A prong two, the individual or combination of the additional, computer-based elements [strikethrough above] is found to merely apply the already recited abstract idea. 
Specifically, per MPEP 2106.05(f) the additional, computer-based elements [here “model database” “schedule database”, “10cost database” “rules engine”, “mapping engine” at independent Claim 1; “quantification module” at dependent Claims 6,8; “automated comparator” at dependent Claim 7, “hardware processor” at Claims 1,6-8, 23, 26, “interfaces” at dependent Claim 25], provide mere instructions [here “executed” to at Claims 1-4, 6-7, 9 and similarly “program code” at Claims 16, 19-21] to apply the abstract idea5 [identified above] where computer components are merely used as tools to perform economic tasks (as recited and mapped above) or other tasks to store data6  [here “a model database executed by the a least one hardware processor to contain model items”, “a schedule database executed by the a least one hardware processor to contain schedule items”, “a cost database executed by the a least one hardware processor to contain cost items” at independent Claim 1] receive data7  [here “a rules engine executed by the a least one hardware processor to receive rules” at independent Claim 1 and similarly “program code for receiving model item(s); “program code for receiving” “schedule items”;  “15program code for receiving” “cost items” at independent Claim 16 “quantification module executed by the a least one hardware processor to receive the model” at dependent Claim 6; “the schedule interface is structured to receive the schedule item(s), and wherein the construction cost interface is structured to receive the one or more cost items” at dependent Claim 25] and transmit data [here “mapping engine executed by the a least one hardware processor to communicate with the model database, the schedule database, and the cost database, the mapping engine further executed by the a least one hardware processor to map one or more model items, one or more schedule items, and/or  20one or more cost items based on the rule” at independent Claim 1] and to monitor audit log data [here “map model item(s), schedule item(s) and/or  20 cost item(s) based on the rule” at independent Claim 1] that is executed on a general-purpose computer8 [here “mapping engine” “executed by the a least one hardware processor” at independent Claim 1, “system configured to automatically map model items with cost items based on 25first two mappings” at dependent Claim 2;  “system configured to automatically map model items with schedule items based 5on the first two mappings” at dependent Claim 3; “the system configured to automatically map schedule items with cost items based on first two mappings” at dependent Claim 4; “automated comparator executed by the least one hardware processor to/ code for compare updated version of the model/ budget / and/or 37402-17701 4/30/202062schedule, with an existing version of model/ budget/ and/or schedule to identify new, deleted, and/or revised model items, and/or schedule items” at dependent Claims 7,21; “wherein quantification module 5determines determining quantities of37402-17701 4/30/202064 the revised model items, and updating the cost item based on quantities of revised model items” at dependent Claims 8; “program code for automatically mapping a first type of item with a 10second type of item after 1st type of item and 2nd type of item are mapped with a 3rd type of item” at dependent Claim 19] and require use of software or other computer components to tailor information and provide it to user on a generic computer9 [here “system configured to output determined quantities of model items to a project management cost platform” at dependent Claim 6 “the system is structured to display a visual representation of the schedule relative to a capital project cost based on mapping the model item(s), the schedule item(s), and/or the one or more cost items” at dependent Claim 24].
------------------------------------------------------------------------------------------------------------------------------
	The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because as shown above, the additional computer-based elements merely apply the already recited abstract idea, [see MPEP 2106.05(f)] and/or provide a narrowing of the abstract idea to a field of user or technological environment [MPEP 2106.05(h)]. For these reasons, said computer-based additional elements similarly do not provide significantly more than the abstract idea itself in light of MPEP 2106.05(f) and/or (h) as sufficient option for evidence. However, assuming arguendo that further evidence would be require to demonstrate conventionality of the additional, computer-based elements [as initially strikethrough above], Examiner would further point to MPEP 2106.05(d) to demonstrate that said additional elements remain well-understood, routine, conventional. In that case, Examiner would rely as evidence on Applicant’s own Spec., and/or case law. 
Per MPEP 2106.05(d)(I)(2) Examiner points to Applicant’s own Spec. as follows:  
	* Original Specification p.11 ¶2 to p.12 ¶1 reciting at a high level of generality: “To that end, those skilled in the art have developed plant design programs/products ("plant design programs") to assist in planning/designing, developing, maintaining, and decommissioning capital projects 10, such as those shown in Figures 1A-1C. Examples of widely used building & infrastructure design program include BricsCAD® and/or plant design program is known as the10 SmartPlant® Enterprise product (hereinafter "SmartPlant® product"), distributed by Hexagon PPM of Huntsville, Alabama. In a manner similar to other such products, the above-noted modeling products have at least the following interrelated functions and components: " 3D modeling and visualization, 15" engineering and schematics, " information management, " procurement, fabrication, and construction, " open integration with other proprietary and open systems. 20 Accordingly, architects, designers, engineers, developers, managers and other relevant parties use these and other features of design programs, such as the SmartBuild® and SmartPlant® products, to design, build, update, manage,  and decommission capital projects 10, such as the buildings 10 shown in Figures 1A-1C. As known by those skilled in the art, such 3D or 2D design programs25 often produce a template that, along with multiple software tools, serves as a37402-17701 4/30/202012principal mechanism for designing and managing their projects”
	* Original Specification mid-¶ [0015]: “In some embodiments, the cost breakdown structures and work breakdown structures are manually correlated in software, such as Microsoft Excel, to allow for passing dates and progress of work breakdown structures and cost breakdown structures for accurate forecasting purposes”.
	* Original Specification mid-p. 25 reciting at a high level of generality: “Those skilled in the art should understand that each of these10 components can be implemented in a variety of conventional manners, such as by using hardware, software, or a combination of hardware and software, across one or more other functional components”
	* Original Specification p.25 last ¶ to p.26 ¶1 reciting at a high level of generality: “Those skilled in the art should understand that such a system typically has many other physical and25 functional components, such as central processing units, various utilities, 37402-177014/30/202026controllers, short-term memory, etc.”
	* Original Specification p.30 last ¶ to p.31 ¶1: “The screenshot of Figure 925 shows a schedule management tool 56, such as Primavera P6 EPPM by Oracle or 37402-17701 4/30/202031Microsoft Project XML”
as conventional, commercial available software.
	* Original Specification mid-p.33 reciting at a high level of generality: “As known to those of skill in the art, mapping may produce a 5D visualization, where the 5D mapping result is displayed in the user interface 46”.
	* Original Specification p.57-p.59 ¶2 reciting at a high level of generality: “Accordingly, the term 5D is not intended to limit the amount and/or variety of types of items that may be mapped using illustrative embodiments. Various embodiments of the invention may be implemented at least in part in any conventional computer programming language. For example, some embodiments may be implemented in a procedural programming language (e.g.,25 "C"), as a visual programming process, or in an object oriented programming 37402-177014/30/202058 language (e.g., "C++"). Other embodiments of the invention may be implemented as a pre-configured, stand-along hardware element and/or as preprogrammed hardware elements (e.g., application specific integrated circuits, FPGAs, and digital signal processors), or other related components. 5 In an alternative embodiment, the disclosed apparatus and methods (e.g., see the methods described above) may be implemented as a computer program product for use with a computer system. Such implementation may include a series of computer instructions fixed either on a tangible, non-transitory, non- transient medium, such as a computer readable medium (e.g., a diskette, CD-10ROM, ROM, or fixed disk). The series of computer instructions can embody all or part of the functionality previously described herein with respect to the system. Those skilled in the art should appreciate that such computer instructions can be written in a number of programming languages for use with many 15computer architectures or operating systems. Furthermore, such instructions may be stored in any memory device, such as semiconductor, magnetic, optical or other memory devices, and may be transmitted using any communications technology, such as optical, infrared, microwave, or other transmission technologies.20 Among other ways, such a computer program product may be distributed as a removable medium with accompanying printed or electronic documentation (e.g., shrink wrapped software), preloaded with a computer system (e.g., on system ROM or fixed disk), or distributed from a server or electronic bulletin board over the network (e.g., the Internet or World Wide Web). In fact, some 25 embodiments may be implemented in a software-as-a-service model ("SAAS") or37402-177014/30/2020 59cloud computing model. Of course, some embodiments of the invention may be implemented as a combination of both software (e.g., a computer program product) and hardware. Still other embodiments of the invention are implemented as entirely hardware, or entirely software. 5 Although the above discussion discloses various exemplary embodiments of the invention, it should be apparent that those skilled in the art can make various modifications that will achieve some of the advantages of the invention without departing from the true scope of the invention. 
Per MPEP 2106.05(d)(II), the additional computer-based elements, can also be viewed as performing the well-understood, routine or conventional functions of: 
	* gather statistics10 / electronic recordkeeping11 / storing and retrieving information in memory12 / electronically extracting data13 [here “model database executed by the a least one hardware processor to contain model items from a model 5representing capital project components / receiving model items representing capital project components from a model / each of model items having at least one model item code” “a schedule database executed by the a least one hardware processor to contain schedule items / receiving a plurality of schedule items / representing a portion of a capital project construction schedule, each of the schedule items having at least one schedule item code” “10a cost database executed by the a least one hardware processor to contain cost items representing a portion of a budget for capital project construction schedule and/or the capital project components”, “each of cost items having at least one cost item code”, “rules engine executed by the a least one hardware processor to receive rules / providing a rule / for mapping model item(s), schedule item(s), and/or cost item(s), the rules 15including a condition based on a code sequence related to the at least one model item, the at least one schedule item, and/or the at least one cost item” at independent Claims 1, 10, 16; “a quantification module executed by the a least one hardware processor to receive model and/code for quantification of model to determine quantities of the model 20items” at  dependent Claims 6, 14, 20; “the rule includes a plurality of code sequences” dependent Claims 12, 17; “further comprising program code for automatically mapping a first type of item with a 10second type of item after the first type of item and the second type of item are mapped with a third type of item” at dependent Claim 19; “a code extraction engine including a schedule interface and a construction cost interface, wherein the schedule interface is structured to receive the schedule item(s), and wherein the construction cost interface is structured to receive cost item(s)” at dependent Claim 25; “code extraction engine, executed by the hardware processor, detects a missing property code corresponding to at least one of schedule item(s), or cost item(s)” at dependent Claim 26].
	* electronically scanning or extracting data14 / arranging a hierarchy of groups, sorting information15 [here “wherein the model item code, schedule item code, and cost item code each have at least a portion of identical characters, and the rule requires a substring match of the model item 15code, the cost item code, and the schedule item code to map the model item, the cost item, and the schedule item” at dependent Claims 5, 18; “wherein rule requires a substring match of the model item code, the cost item code, and/or the schedule item code 10to map the model item, the cost item, and the schedule item” at dependent Claim 11; “ wherein the rule requires an exact match of two of the following three types of items: the model item code, the cost 10item code, and the schedule item code” at dependent Claim 9;  “wherein the rule requires an exact match of the model item code, the cost item code, and/or the schedule item code to map the model item, the cost item, and the schedule item” at  dependent Claim 13; “the system configured to automatically map model items with cost items based on 25the first two mappings” at dependent Claim 2; “the system configured to automatically map model items with schedule items based 5on the first two mappings” at dependent Claim 3; “the system configured to automatically map schedule items with cost items based on 10the first two mappings” at dependent Claim 4]
 	* receiving or transmitting data over a network including utilizing an intermediary computer to forward information16 [here “mapping engine executed by hardware processor to communicate with the model database, schedule database, and cost database” at independent Claim 1] 
	All of these fails to provide anything significantly more than what is already well-understood, routine and conventional in light MPEP 2106.05(d). 
	In conclusion, Claims 1-26 although directed to statutory categories (here “system” or machine at Claims 1-9, 22-26 “method” or process at Claims 10-15, and “computer program product comprising non-transient computer usable medium” at Claims 16-21) they still recite, or at least set forth the abstract idea (Step 2A prong one), with their additional, computer based elements not integrating the abstract idea into a practical application (Step 2A prong two) or providing significantly more than the abstract idea itself (Step 2B).  Claims 1-26 are ineligible.




Rejections under 35 § U.S.C. 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
	A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

	Claims 1-4, 6-8, 10, 12, 14-17, 20-24 are rejected under 35 U.S.C. 103 as being unpatentable over: 	* Samson et al, US 20150324940 A1 hereinafter Samson in view of 
                                   * Zhang et al, US 20140244019 A1 hereinafter Zhang. As per, 
	Claims 1, 10, 16 Samson teaches or suggests: “A system for 5D mapping of capital projects” (Samson ¶ [0038] 6th-7th sentences: the instant API is described as 6D Building Information Modeling (BIM), derived from: 3 dimensional CAD design components + Time + Cost + Manufacturer Information = 6D BIM Information (including all relevant building component information, such as product data and details, maintenance/operation manuals, cut sheet specifications, photos, warranty data, web links to product online sources, manufacturer information and contacts, etc. Examiner interprets Samson’s 6D mapping as a narrower version of the currently claimed 5D mapping, and thus meets the currently claimed 5D mapping), “the system comprising “at least one hardware processor” (Samson mid-¶ [0010], mid-¶ [0026]) / “A method for mapping cost items, model items, and schedule items for a 15large-scale capital project, the method comprising” / “A computer program product for use on a computer system for mapping 5cost items, model items, and schedule items, the computer program product comprising a tangible, non-transient computer usable medium having computer readable program code thereon, the computer readable program code comprising: program code for” (¶ [0036] - ¶ [0028]):   
	- “a model database executed by the at least one hardware processor to contain model items from a model 5representing capital project components, / receiving a plurality of model items representing capital project components from a model / each of the model items having at least one model item code” (Samson Fig.1 below and ¶ [0056] user select from predefined list 408 of available home models are constructed by selected manufacturer or builder. Each of these home models is pre-designed building template. List 408 is scrollable and although the available homes are shown as 2 step list, it is understood that the home designs could be arranged in various multi-step lists or other organizational structure. In the shown example, a user selected 1st model 410 in list. Upon selecting a model, pictures 412 of the selected model are shown to user. Picture 412 illustrates front elevation of selected home model. Additional corresponding info 414 is presented below picture 412 in a scrollable format, such as engineering floor plans, secondary images of home model, etc. The user is able to select any of this corresponding info 414 for enlarged view. Further, corresponding home specifications 416 is presented below picture 412, such as a written description of home, model, square footage, style, number of rooms, number of baths, number of bedrooms, stories, garage bays, home dimensions (depth, width), base price, etc. The user quickly select different collection 404, home model list 408, and different home model 410 for view. Based upon this displayed info, the user has quick access to available home plans for comparison purposes. Lastly, once a user selected a desired home model to customize, the user proceed by selecting a Configure & Price button 418.¶ [0043] last 3 sentences further explains that the overall effect of this compartmentalized, integrated approach is that the attributes of each sub-component can be quickly and easily updated in the ERP system as they occur, and those changes can be similarly reflected in common information database 212, while being seamless to the end user participating in real-time virtual experience. Each assembly has its own unique ID code. A complete list of the chosen assemblies used in the final home design can be maintained, and ultimately the ERP system can be used to tally all of the chosen assembly codes to provide complete pricing and a bill of materials for the entire, finalized home); 

	- “a schedule database executed by the at least one hardware processor to contain schedule items / receiving a plurality of schedule items / each schedule item corresponding to a scheduled capital project construction activity of a capital project constructions schedule, each of the schedule items having at least one schedule item code” (Examiner notes that the claim has been amended to merely recites the correspondence between the item and the activity.  
	Samson ¶ [0036] last sentence: 3D design studio 106 provide production engine 128, which facilitate production schedule, lead time, and/or delivery, as exemplary activities for building constructing customized real-world building. ¶ [0030] activities such as: product planning, production scheduling, cost and development; manufacturing; inventory management; purchasing management, sales order processing; distribution; job costing; labor information; geographical cost adjustments; shipping and payment; and Financial accounting. ¶ [0031] 4th sentence corroborates such activities of scheduling, etc., as well as the status of business commitments, such as orders, purchase orders, and payroll”. ¶ [0032] again corroborates such activities: ERP system provide estimated pricing and availability of these items, as well as sales configuration tools. For example, ERP system include information relating to: inventory / purchasing; manufacturing; production scheduling; sales order processing; distribution; job costing; financial; and accounting”. ¶ [0033] last 3 sentences further corroborate such activities: with each item selected or changed, the ERP system can quickly enable (preferably in real-time) estimated pricing, scheduling, availability, and conflict management. This system can further convert the final, customized home into a production plan or manufacturing plan. The system may further handle the management and ordering of basic building materials, including wood, steel, fasteners, roofing, plumbing, electrical, insulation, concrete, windows, doors, landscaping, etc. 
¶ [0038] last sentence: 6D BIM Information (including all relevant building component information, such as product data and details, maintenance/operation manuals, cut sheet specifications, photos, warranty data, web links to product online sources, manufacturer information and contacts, etc.) can be delivered to the home or property owner; ¶ [0042] last sentence: Each of these sub-component parts can have its own engineering data (prepared 2D drawing, pre-rendered 3D drawing, dimensions, physical features, materials, performance data, unique installation requirements, etc. ¶ [0043] 6th sentence each assembly has its own unique ID code. mid-¶ [0044]: each time data is needed about a particular component part or other constructions feature, such data will be communicated on-demand to the design studio 206 to thereby provide the real-time virtual experience to the end user);

	- “10a cost database executed by the at least one hardware processor to contain cost items representing a portion of a budget for the capital project construction schedule” 	
	(Samson ¶ [0031] 4th sentence: ERP systems track business resources, such as cash, raw materials, production capacity, scheduling, etc. and status of business commitments, such as orders, purchase orders, and payroll. ¶ [0036] 3rd sentence: further explains that the financing engine 126 handle customer contractual & financial obligations or costs to pay real-world building. 
	Samson ¶ [0036] 2nd sentence: real-time pricing engine 124 is provided based on all various customizations & design changes selected by user via customization engine 122. Indeed per ¶ [0040] last two sentence: it is contemplated that as the customer is actively customizing a new home or building in real time, the system architecture 200 is designed to provide real-time pricing to the user so that the immediate cost and effect of each customization can be experience by the user. In this regards, the user can quickly and efficiently understand the actual price effect of each choice made during the home design process. ¶ [0051] 1st sentence Following customization of the home, full pricing will be provided for all aspects. ¶ [0042] lasts sentence: Each of the sub-component parts can have its own pricing data (manufacturer cost, labor cost, overhead, adjustment factors, suggested retail price or mark-up factor, etc.) maintained by the ERP system 202. ¶ [0069] 3rd sentence: due to the large expense of a home purchase, the system can further direct the customer through one or more financing options, simulations, purchase agreements, etc. See mid-¶ [0067] for additional details) “and/or the capital project components” (Samson ¶ [0033] when used in construction industry ERP system include, Estimating/Pricing Sales Configurator 110 including data related to Floor Plan/House Model Selection; Customization/Structural Changes; and Swappable Items/Upgrades. For example, when used in the sales process of a modular home, the ERP system manage variations of housing model, floor plans, and structural changes thereto. Examples include room dimensions, wall placement, wall height, pitch of the roof, window placement and selection, etc. Going further, the ERP system manage swappable items, customizations, upgrades, etc. Examples can include flooring types, wall colors or features, cabinet selection, outlet placement, kitchen options, bathroom options, etc. Due to its computerized nature, the ERP system manage sales process of home construction in real-time, transparent manner for both of the customer and sales agent. With each item selected or changed, the ERP system quickly enable in real-time estimated pricing, scheduling, availability, and conflict management. This system further converts the final, customized home into a production plan or manufacturing plan. The system further handle management and ordering of basic building materials, including wood, steel, fasteners, roofing, plumbing, electrical, insulation, concrete, windows, doors, landscaping, etc.), “each of the cost items having at least one cost item code” (Samson ¶ [0043] 3rd, 7th sentences: As a result, the user can quickly see the effect of changing between cabinet option A and cabinet option B, each with its own certain features, appearance, and price. A complete list of the chosen assemblies used in final home design is maintained, and ultimately the ERP system tallies all of the chosen assembly codes to provide complete pricing and a bill of materials for the entire, finalized home);
	
	- “a rules engine executed by the at least one hardware processor to receive rules / providing a rule / for mapping one or more model items, from the model database, one or more schedule items from the schedule database, and/or one or more cost items from the cost database, the rules 15including a condition ” (Samson ¶ [0034] 4th sentence: the engineering resource system performs strength and dynamic analysis of a home design, per local standards, and to include or address building codes national and/or local. ¶ [0043] 4th-6th sentences: if any of data points of each sub-component part changes, such as a price change of a sub-component part, these changes are quickly reflected, in real-time, in overall whole assembly maintained by the common information database 212. The overall effect of this compartmentalized, integrated approach is that the attributes of each sub-component are quickly and easily updated in ERP system as they occur, and those changes are similarly easily reflected in the common information database 212, while being seamless to the end user participating in real-time virtual experience. Each assembly can have its own unique ID code.  A complete list of the chosen assemblies used in the final home design can be maintained, and ultimately the ERP system can be used to tally all of the chosen assembly codes to provide complete pricing and a bill of materials for the entire, finalized home. mid-¶ [0044]: the common information database 212 could be designed to periodically request an update from each of ERP system 202 and CAD system 204 based upon a pre-set schedule to provide a highly up-to-date database. Similarly, the information exchange 214 between common information database 212 and the graphical front-end design studio 206 can occur in either direction, but preferably the design studio 206 will request certain information from the common information database 212 on an as-needed basis. mid-¶ [0067] With this pricing data, the display can update the current price 508 to include the retrieved pricing data of the chosen part assemblies from the common information database 212); 

	- “a mapping engine executed by the at least one hardware processor to communicate with the model database, the schedule database, and the cost database, the mapping engine further executed by the at least one hardware processor to map / mapping one or more model items from the model database, one or more schedule items, from the schedule database, and/or  20one or more cost items from the cost database based on at least one of the rules” (Samson ¶ [0040] 3rd sentence: API 208 middleware enable uni-directional or bi-directional communication and access to shared common information database 212 accessible by any or all of ERP system 202, CAD system 204, and graphical front-end design studio 206. ¶ [0041] 1st,11th sentences further explains that system architecture 200 leverages common information database 212 to enable communication between graphical front-end design studio 206, and supporting back-end ERP system 202 and CAD system 204. common information database 212 acts as intermediary server-connected storage to maintain operational communication between ERP & CAD systems 202, 204 at one physical location, and design studio 206 at another physical location. ¶ [0044] 5th-9th sentences: information exchange 214 between common information database 212 and graphical front-end design studio 206 can occur in either direction, but preferably the design studio 206 will request certain information from the common information database 212 on an as-needed basis. For example, each time data is needed about a particular component part (e.g. cabinet assembly, door, window, or other constructions feature), such data will be communicated on-demand to design studio 206 to provide real-time virtual experience to the user. It is contemplated that each data request made to common information database 212 for assembly to retrieve only that assembly, or alternatively retrieve the requested assembly together with related swappable options. In this manner, design studio 206 can pre-cache the various swappable options locally to make the experience operate more quickly to the user as they wish to navigate among different options and combinations. Alternatively, it is contemplated that design studio 206 can have direct communication 218 with either or both of the ERP system 202 and CAD system 204).


    PNG
    media_image3.png
    639
    891
    media_image3.png
    Greyscale

Samson Fig.1 in support of rejection arguments
    
      Samson goes as far as reciting at ¶ [0043] last sentence: the ERP system can be used to tally all of the chosen assembly codes.
* However *
     Samson does not explicitly recite: “condition based on a code sequence” in limitation
	- “…a condition based on a code sequence related to the at least one model item, the at least one schedule item, and/or the at least one cost item” as claimed. 
* Nevertheless *
     Zhang in analogous mapping model and schedule of projects teaches or suggests:
	- “…a condition based on a code sequence related to the at least one model item, the at least one schedule item, and/or the at least one cost item”
	(Zhang Fig.3 and mid-¶ [0005] any preference determinations for a particular product can be made based on manufacturing level at which a component or material in a bill of materials (BOM) for the product appears in the manufacturing process. The lowest level manufacturing code associated with a particular component is typically referred to as the low-level code for that component. For example, Fig. 2 shows low-level codes related to manufacturing level codes discussed above in reference to Fig.1. The low-level codes 200 show that product A has a low-level code 0. Product B has a low-level code 1. These low-level codes are consistent with manufacturing codes 100.Yet, product C, because it is also needed one level deeper, i.e. in manufacturing level 2, has a low-level code 2, instead of 1. Product D also has deepest low-level code 2. This particular example illustrates how the low-level codes relate to the sequence of manufacturing processes depicted in the manufacturing level codes. For additional algorithmic details see Fig.5&¶ [0031], Fig.6&¶ [0032], Fig.7&¶ [0034], Fig.8&¶ [0035], Fig.9&¶ [0036] etc.); 
It would have been obvious to one skilled in the art, before the effective filling date of the claimed invention, to have modified Samson’s “system” / “method” / “product” to have included clearer evidence for “condition based on a code sequence” in view of Zhang in order to improve low-level code harmonization for bill of materials BOMs, akin to those disclosed by Samson above, in situations that require receiving such BOMs from multiple manufacturing sources (Zhang ¶ [0009] 1st sentence & MPEP 2143 G). For example Zhang would further provide to Samson increased harmonization through use of low-level codes among biol of materials from the multiple manufacturers (Zhang ¶ [0027] 1st sentence & MPEP 2143G) while at the same time mitigating complications that arise when products are produced by multiple manufacturers, or include components that are manufactured by multiple manufacturers (Zhang ¶ [0006]- ¶ [0008] & MPEP 2143G). The predictability of such modification is further corroborated by the broad level of skill of one of ordinary skills in the art as articulated by Samson at ¶ [0012], ¶ [0026] 1st, 4th sentences, ¶ [0028] 2nd sentence, ¶ [0044] 2nd sentence, ¶ [0070] in view of Zhang at ¶ [0027] 3rd sentence, ¶ [0055] 3rd sentence. Further, the claimed invention can also be viewed as a mere combination of old elements in a similar field of endeavor dealing with mapping model and schedule of projects. In such combination each element would have merely performed the same analytical, organizational and mapping functions as it did separately. 
Thus, one of ordinary skill in the art would have recognized that, given the existing technical ability to combine the elements as evidenced by Samson in view of Zhang, the to be combined elements would have fitted together, like pieces of a puzzle in a logical, technologically complementary, and economically desirable manner. Thus, it is believed that the results of the combination would have been predictable (MPEP 2143 A).
Claim 2  Samson / Zhang teaches all the limitations in claim 1 above. 
               Samson further teaches or suggests: “wherein” 
         - “a first rule maps the model items with the schedule items” (Samson ¶ [0036] last sentence: 3D design studio 106 provide production engine 128, which facilitate production schedule, lead time, and/or delivery for constructing customized real-world building. Specifically,	¶ [0040] last 3 sentences: provides real-time construction data & product availability. As customer is actively customizing new home or building in real time, system architecture 200 provide real-time pricing to the user so that the immediate cost and effect of each customization can be experience by user to quickly & efficiently understand actual price effect of each choice made during home design process. ¶ [0057] 2nd-5th sentences: in this regard, the customized home may be at least partially furnished when it is ultimately delivered to the user. each room or space will have its own associated list of customization options that relate to interior or exterior features of the home. The interior or exterior features may be attached to home, or separable from home. For example, customization options relate to attached items such as structural elements, cabinets, countertops, flooring, lighting, plumbing, electrical, communications, storage, landscaping, solar panels, and non-attached items such as appliances, furniture, furnishings, etc. ¶ [0038] last two sentences further explains that the instant API is described as a 6D Building Information Modeling (BIM), which refers to intelligent linking of individual 3D CAD components or assemblies with all aspects of project life-cycle management information. The term 6D is derived from mapping of 3 dimensional design + Time + Cost + Manufacturer Information=6D BIM. 6D BIM Information including all relevant building component information, such as product data and details, maintenance / operation manuals, cut sheet specifications, photos, warranty data, web links to product online sources, manufacturer info and contacts, etc. can be delivered to home or property owner. Samson mid-¶ [0067] this system occurs for each customized item of the home), “and”
	- “a second rule maps the schedule items with the cost items” (Samson ¶ [0033] last 3 sentences: with each item selected or changed, the ERP system quickly enable real-time estimated pricing, scheduling, availability, and conflict management. This system further converts the final, customized home into a production plan or manufacturing plan and further handle the management and ordering of basic building materials, including wood, steel, fasteners, roofing, plumbing, electrical, insulation, concrete, windows, doors, landscaping, etc. ¶ [0034] 2nd sentence: while ERP system manage and track the pricing, scheduling, materials, etc. of project, Engineering resource system manage the structural configuration of physical component parts), “the system configured to automatically map the model items with the cost items based on 25the two mappings” (Samson ¶ [0038] last two sentences: instant API is described as 6D Building Information Modeling (BIM), which refers to the intelligent linking of individual 3D CAD components or assemblies with all aspects of project life-cycle management information. The term 6D is derived from the mapping of 3 dimensional design + Time + Cost + Manufacturer Information=6D BIM. 6D BIM Information including all relevant building component information, such as product data and details, maintenance/operation manuals, cut sheet specifications, photos, warranty data, web links to product online sources, manufacturer info and contacts, etc. can be delivered to the home or property owner. ¶ [0036] last sentence: 3D design studio 106 provide a production engine 128, which facilitate the lead time, delivery, and/or production schedule for constructing the customized real-world building. mid-¶ [0067] this system occurs for each customized item of the home, so that current price 508 is the sum of house base price and all customizations (i.e. initial price+P1+P2). If user then decides to choose the 2nd countertop selection 662 with a 2nd price P3 and 2nd sink faucet selection 664 with 2nd price P4, the current price 508 will automatically adjust = initial price+P3+P4).

Claim 3 Samson / Zhang teaches all the limitations in claim 1 above. 
              Samson further teaches or suggests: “wherein” 
          - “a first rule maps the model items with the cost items” 
	(Samson ¶ [0033] 1st-3rd, 7th -10th sentences: when used in construction industry the ERP system include, Estimating / Pricing Sales Configurator 110 which at its turn include data related to Floor Plan/House Model Selection; Customization/Structural Changes; and Swappable Items/Upgrades. When used in the sales process of a modular home, the ERP system manage variations of housing model, floor plans, and structural changes thereto. Due to its computerized nature, ERP system manage the sales process of a home construction in a real-time, transparent manner for both of the customer and the sales agent. With each item selected or changed, ERP system quickly enable in real-time estimated pricing, scheduling, availability, and conflict management. This system further convert final, customized home into a production plan or manufacturing plan. The system further handle management and ordering of basic building materials, including wood, steel, fasteners, roofing, plumbing, electrical, insulation, concrete, windows, doors, landscaping, etc.), “and” 
	- “a second rule maps the cost items with the schedule items” 
	(Samson ¶ [0036] last sentence: 3D design studio 106 provide a production engine 128, which facilitate the lead time, delivery, and/or production schedule for constructing customized real-world building. ¶ [0040] last 3 sentences: common information database 212 provides real-time construction data and product availability. It is contemplated that as the customer is actively customizing a new home or building in real time, the system architecture 200 is designed to provide real-time pricing to the user so that the immediate cost and effect of each customization can be experience by the user. The user can quickly and efficiently understand the actual price effect of each choice made during the home design process. ¶ [0057] 2nd-5th sentences: in this regard, the customized home may be at least partially furnished when it is ultimately delivered to the user. Specifically, each room or space will have its own associated list of customization options that relate to interior or exterior features of the home. It is contemplated that the interior or exterior features may be attached to home, or separable from home. For example, customization options relate to attached items such as structural elements, cabinets, countertops, flooring, lighting, plumbing, electrical, communications, storage, landscaping, solar panels, and non-attached items such as appliances, furniture, furnishings, etc.
	Samson mid-¶ [0067] this system occurs for each customized item of the home, so that current price 508 is the sum of house base price and all customizations (i.e. initial price+P1+P2). If user then decides to choose the 2nd countertop selection 662 with a 2nd price P3 and 2nd sink faucet selection 664 with 2nd price P4, the current price 508 will automatically adjust = initial price+P3+P4), “the system configured to automatically map the model items with the schedule items based 5on the two mappings” (Samson ¶ [0038] last two sentences: the instant API is described as a 6D Building Information Modeling (BIM), which refers to the intelligent linking of individual 3D CAD components or assemblies with all aspects of project life-cycle management information. The term 6D is derived from: 3 dimensional design + Time + Cost + Manufacturer Information=6D BIM. 6D BIM Information (including all relevant building component information, such as product data and details, maintenance/operation manuals, cut sheet specifications, photos, warranty data, web links to product online sources, manufacturer information and contacts, etc.) can be delivered to the home or property owner. ¶ [0036] last sentence: 3D design studio 106 provide a production engine 128, which facilitate the lead time, delivery, and/or production schedule for constructing the customized real-world building. mid-¶ [0067] this system occurs for each customized item of the home, so that current price 508 is the sum of the house base price and all customizations (i.e. initial price+P1+P2). If user then decides to choose the second countertop selection 662 with a second price P3 and the second sink faucet selection 664 with second price P4, the current price 508 will automatically adjust = initial price+P3+P4).




Claim 4 Samson / Zhang teaches all the limitations in claim 1 above. 
             Samson further teaches or suggests: “wherein” 
	- “a first rule maps the schedule items with the model items” (Samson Fig.1 & ¶ [0031] 4th sentence: ERP systems track business resources, such as scheduling, cash, raw materials, production capacity, etc., and status of business commitments, such as orders, purchase orders. ¶ [0032] last sentence: For example, ERP system include info relating to: inventory/purchasing; manufacturing; production scheduling; sales order processing; distribution; job costing; financial; and accounting. ¶ [0036] last sentence: 3D design studio 106 can provide a production engine 128, which facilitate the lead time, delivery, and/or production schedule for constructing the customized real-world building. ¶ [0056] 1st-10th sentences: user select from predefined list 408 of available home models. Each of these home models is a pre-designed building template. The list 408 is scrollable and although available homes are shown as a two-step list, it is understood that home designs could be arranged in various multi-step lists or other organizational structure. In the example, user selected 1st model 410 in the list. Upon selecting a model, pictures 412 of the selected model are shown to user. Here, picture 412 illustrates front elevation of selected home model. Additional corresponding info 414 is presented below picture 412 in a scrollable format, such as engineering floor plans, secondary images of home model, etc. The user is able to select any of this corresponding info 414 for enlarged view. Further, corresponding home specifications 416 is presented below picture 412, such as a written description of home, model, square footage, style, number of rooms, number of baths, number of bedrooms, stories, garage bays, home dimensions (e.g., depth, width), base price, etc. The user select a different collection 404, home model list 408, and ultimately different home model 410 for view. Based upon this displayed info, the user has quick access to available home plans for comparison purposes. Lastly, once a user has selected a desired home model to customize, the user can proceed by selecting a Configure & Price button 418. Samson ¶ [0068] last sentence: an estimated final price including sub-price breakouts, lead time, delivery date, production schedule, and the like is shown. Additionally, a detailed list of each modification can be provided as a change-list), “and” 
	- “a second rule maps the model items with the cost items” (Samson ¶ [0056] last 3 sentences: the user quickly select a different collection 404, home model list 408, and ultimately different home model 410 for view. Based upon this displayed information, the user has quick access to a number of available home plans for comparison purposes. Lastly, once a user selected a desired home model to customize, the user proceed by selecting Configure & Price button 418. mid-¶ [0041]: in the example shown in Fig.2, bi-directional information exchange 214 can be allowed between the design studio 206 and common information database 212, so that the virtual experience of the design studio 206 can request & receive pricing information contained within the common info database 212 for display to the customer. In order to supply and populate this pricing information, bi-directional information exchange 216 can be allowed between the supporting ERP and CAD systems 202, 204 and common information database 212. In this regard, changes to the pricing of customizable or swappable options (based upon many factors, such as component cost, labor cost, transportation cost, overhead costs, etc.) that are entered, maintained, and/or calculated within the ERP system 202 will then be reflected within common information database 212 for retrieval by virtual experience of design studio 206
	Samson ¶ [0042] last 3 sentences: each product assembly is formed of a combination of sub-parts, and represents a sum of all of the engineering features and/or sub-component prices. In one example, a single kitchen cabinet assembly is formed as a collection of its sub-component parts, such as cabinet box, cabinet door(s), hinges, door pulls, mounting hardware, other features, etc. Each of these sub-component parts has its own engineering data (prepared 2D drawing pre-rendered 3D drawing dimensions, physical features, materials, performance data, unique installation requirements, etc.) maintained by CAD system 204, and pricing data (manufacturer cost, labor cost, overhead, adjustment factors, suggested retail price or mark-up factor, etc.) maintained by ERP system 202. ¶ [0043] 1st-4th sentences: Each product assembly, as a single whole assembly, can be maintained by the common information database 212 for retrieval by the design studio 206. Thus, when a single cabinet assembly is accessed by the design studio 206, one overall set of engineering data and one price can be quickly and easily retrieved from the common information database 212 and incorporated into the virtual experience for the user. As a result, the user can quickly see the effect of changing between cabinet option A and cabinet option B, each with its own certain features, appearance, and price. At the same time, if any of the data points of each sub-component part changes, such as a price change of a sub-component part, these changes can be entered into the ERP system 202 and can be quickly reflected, possibly in real-time, in the overall whole assembly maintained by the common information database 212. 
	Samson ¶ [0049] 3rd-4th sentences: the central or primary display 326A show a virtual real-time 3D model and/or 2D floor plan of the house being designed by customer, while flanking left and right displays 326B, 326C could show different customizable / swappable options and associated prices, dimensions, etc. These secondary monitors can display detailed information about each item selected, such as detailed pricing and availability of the various components) “the system configured to automatically map the schedule items with the cost items based on 10the two mappings” (Samson ¶ [0051] 1st sentence: following customization of the home, full pricing will be provided for all aspects. ¶ [0043] last sentence a complete list of chosen assemblies used in final home design is maintained, and ultimately ERP system tallies all of chosen assembly codes to provide complete pricing and a bill of materials for entire, finalized home. ¶ [0058] last 2 sentences the pricing information include a base price 506 of home (i.e. predetermined original price of home), and a current price 508 that includes real-time price of the home with the user-selected upgrades and options. It is envisioned that the base price 506 may include only the home structure, or may be combined with other factors, such as real estate, landscaping, or other fees. ¶ [0063] 4th-5th sentences: Pricing info can still show the base price 606 of the home, and the current price 608 that now includes the real-time price of the home with the previously-selected exterior upgrades and options. ¶ [0067] As noted herein, the overall system enables a real-time, dynamic pricing system that automatically updates the current price as the user makes all of the home customizations. Thus, the user can quickly and efficiently understand the actual price effect of each choice made during the home design process by viewing the current price 508 shown on the screen. In the kitchen sink example above, the user might select the first set 650 of customizations, including the first countertop selection 652 and first sink faucet selection 654. In order to enable the real-time pricing feature, the system architecture 200 leverages the common information database 212 (which ultimately obtains its pricing data from the ERP system 202, as previously described) to retrieve the corresponding product assemblies and associated cost information for each product assembly. Preferably, the product assembly includes both the engineering data and the pricing data. With this pricing data, the display can update the current price 508 to include the retrieved pricing data of the chosen part assemblies from the common information database 212. Thus, in this example, the first countertop selection 652 has a first price P1 and the first sink faucet selection 654 likewise has a first price P2. It is contemplated that this system occurs for each customized item of the home, so that the current price 508 is the sum of the house base price and all customizations (i.e., initial price+P1+P2). If the user then decides to choose the second countertop selection 662 with a second price P3 and the second sink faucet selection 664 with a second price P4, the current price 508 will automatically adjust (i.e., initial price+P3+P4). It is understood that the dynamic pricing happens similarly depending upon the actual matrix of selected options. Further, it is contemplated that the displayed pricing could further include one or more adjustment factors, which can be used to increase or decrease the modified price. For example, the adjustment factors could include additional fees, price reductions/discounts, taxes, etc. The adjustment factor(s) could be additions, subtractions, multipliers, etc. It is contemplated that the current price 508 can be an actionable item that the user could select to obtain a complete, detailed listing of all customizations that resulted in the current price 508. Similarly, the common information database 212 may contain the engineering drawings for display to the user as assemblies with an associated bill of materials, or the CAD system 204 can directly provide the graphics files to display the kitchen and sub-items (i.e., the countertop and sink faucet) with the bill of materials).

Claims 6, 14, 20 Samson / Zhang teaches al the limitations in claims 1, 10, 16 above. 
Samson teaches or suggests: “further comprising a quantification module executed by the at least one hardware processor  to receive the model and / code for quantification of a model to”
	- “determine quantities of the model 20items” (claims 6, 14, 20)  
	(Samson ¶ [0042] last sentence: each of these sub-component parts can have its own materials, unique installation requirements, etc. maintained by the CAD system 204. ¶ [0044] 6th sentence: each time data is needed about a particular component part (e.g. a cabinet assembly, door, window, or other constructions feature), such data will be communicated on-demand to the design studio 206 to thereby provide the real-time virtual experience to the end user.
	Samson mid-¶ [0059], ¶ [0061] 2nd sentence: separate customizations include, but are not limited to, the number of drainage, lighting, decorative, hot tubs, sporting equipment, etc. ¶ [0067] 4th sentence: system architecture 200 leverages common information database 212 which obtains its pricing data from ERP system 202, as previously described to retrieve the corresponding product assemblies and associated cost info for each product assembly ¶ [0043] 3rd - 5th sentences: as result the user can quickly see effect of changing between cabinet option A and cabinet option B, each with its own certain features, appearance, and price. At same time, if any of data points of each sub-component part changes, such as a price change of a sub-component part, these changes are entered into ERP system 202 and can be quickly reflected, possibly in real-time, in the overall whole assembly maintained by the common information database 212. The overall effect of this compartmentalized, integrated approach is that the attributes of each sub-component can be quickly and easily updated in the ERP system as they occur, and those changes can be similarly easily reflected in the common information database 212, while being seamless to the end user participating in the real-time virtual experience. ¶ [0056] 9th-11th sentences: Further, corresponding home specifications 416 is presented below picture 412, such as a written description of home, model, square footage, style, number of rooms, number of baths, number of bedrooms, stories, garage bays, home dimensions (depth, width), base price, etc. The user quickly select a different collection 404, home model list 408, and ultimately different home model 410 for view. Based upon this displayed information, the user has quick access to a number of available home plans for comparison purposes. ¶ [0034] 7th sentence: the Engineering resource system may in reality only permit the user to make selections or adjustments from a predetermined, finite number of selectable options), “the system further executed by the at least one hardware processor to output the determined quantities of model items to a project management cost platform” (dependent Claim 6) (Samson ¶ [0043] 5th sentence the overall effect of this compartmentalized, integrated approach is that the attributes of each sub-component is quickly & easily updated in ERP system as they occur, and those changes can be similarly easily reflected in common information database, while being seamless to the end user participating in the real-time virtual experience. ¶ [0040] last two sentences: it is contemplated that as the customer is actively customizing a new home or building in real time, the system architecture 200 is designed to provide real-time pricing to the user so that the immediate cost and effect of each customization can be experience by the user. In this regards, the user can quickly and efficiently understand the actual price effect of each choice made during the home design process. ¶ [0067] 1st sentence: as noted herein, the overall system enables a real-time, dynamic pricing system that automatically updates the current price as the user makes all of home customizations).

Claims 7, 8, 15, 21 Samson/Zhang teaches al the limitations in claims 6,10,16 above. Further,  
Samson teaches or suggests: “an automated comparator executed by the at least one hardware processor to /code for”
	- “compare updated version of the model, / budget / and/or 37402-17701 4/30/202062schedule, with an existing version of the model, / budget / and/or schedule to identify new, deleted, and/or revised model items, and/or schedule items” (claims 7, 15, 21) 
	(Samson ¶ [0043] 5th sentence: the overall effect of this compartmentalized, integrated approach is that the attributes of each sub-component can be quickly and easily updated in the ERP system as they occur, and those changes can be similarly easily reflected in the common information database 212, while being seamless to end user participating in the real-time virtual experience. Each assembly can have its own unique ID code. For example, see ¶ [0049] 7th-10th sentences: in other examples, two or more of displays 326 A, B, C could show a side-by-side comparison of a particular customizable/swappable option. For example, if designing a kitchen, the user may select from different surface finishes for the flooring, countertops, cabinets, and/or appliances. Some or all of the displays can simultaneously show the user multiple variants of their selection choices so that they can decide which combination of customizations they prefer. The multiple displays 324 A,B,C can show other various information, as will be described herein. ¶ [0056] last two sentences: Based upon this displayed info, the user has quick access to a number of available home plans for comparison purposes. Lastly, once a user has selected a desired home model to customize, the user can proceed by selecting a Configure & Price button 418) 
 “wherein the quantification module 5determines” (Claim 8)/ “method further comprising” (Claim 15) 
	- “determining quantities of37402-17701 4/30/202064 the revised model items, and updating the cost item based on the quantities of the revised model items” (Claims 8, 15) 
	(Samson ¶ [0061] 2nd sentence: separate customizations include, but are not limited to, the number of drainage, lighting, decorative, hot tubs, sporting equipment, etc.
	Samson ¶ [0067] As noted herein, the overall system enables a real-time, dynamic pricing system that automatically updates the current price as user makes all of home customizations. Thus, the user can quickly and efficiently understand the actual price effect of each choice made during the home design process by viewing the current price 508 shown on the screen. In the kitchen sink example above, the user might select first set 650 of customizations, including the first countertop selection 652 and first sink faucet selection 654. To enable the real-time pricing feature, system architecture 200 leverages common information database 212 (which ultimately obtains its pricing data from the ERP system 202, as previously described) to retrieve the corresponding product assemblies and associated cost information for each product assembly. Preferably, the product assembly includes both the engineering data and the pricing data. With this pricing data, the display can update the current price 508 to include the retrieved pricing data of the chosen part assemblies from the common information database 212. Thus, in this example, the first countertop selection 652 has a first price P1 and the first sink faucet selection 654 likewise has a first price P2. It is contemplated that this system occurs for each customized item of the home, so that the current price 508 is the sum of the house base price and all customizations (i.e., initial price+P1+P2). If the user then decides to choose the second countertop selection 662 with a second price P3 and the second sink faucet selection 664 with a second price P4, the current price 508 will automatically adjust (i.e., initial price+P3+P4). It is understood that the dynamic pricing happens similarly depending upon the actual matrix of selected options. Further, it is contemplated that the displayed pricing could further include one or more adjustment factors, which can be used to increase or decrease the modified price. For example, the adjustment factors could include additional fees, price reductions/discounts, taxes, etc. The adjustment factor(s) could be additions, subtractions, multipliers, etc. It is contemplated that the current price 508 can be an actionable item that the user could select to obtain a complete, detailed listing of all customizations that resulted in the current price 508. Similarly, the common information database 212 may contain the engineering drawings for display to the user as assemblies with an associated bill of materials, or the CAD system 204 can directly provide the graphics files to display the kitchen and sub-items (i.e., the countertop and sink faucet) with the bill of materials
	Samson ¶ [0026] 2nd-4th sentences, [0056] 9th-11th sentences: Also, corresponding home specifications 416 is presented below picture 412, such as a written description of home, model, square footage, style, number of rooms, number of baths, number of bedrooms, stories, garage bays, home dimensions (depth, width), base price, etc. The user quickly select a different collection 404, home model list 408, and ultimately different home model 410 for view. Based upon this displayed information, the user has quick access to a number of available home plans for comparison purposes).

Claims 12, 17 Samson / Zhang teaches all the limitations in claims 10, 16 above. 
	            Samson goes as far as reciting at ¶ [0043] last sentence: the ERP system can be used to tally all of the chosen assembly codes. However, 
 	           Samson does not explicitly recite: 
	- “wherein the rule includes a plurality of code sequences”.  Nevertheless, 
	         Zhang in analogous mapping model and schedule of projects teaches or suggests:
	- “wherein the rule includes a plurality of code sequences”
	    (Zhang mid-¶ [0005] any preference determinations for a particular product can be made based on manufacturing level at which a component or material in a bill of materials (BOM) for the product appears in the manufacturing process. The lowest level manufacturing code associated with a particular component is typically referred to as the low-level code for that component. For example, Fig. 2 shows low-level codes related to the manufacturing level codes discussed above in reference to FIG. 1. The low-level codes 200 show that product A has a low-level code 0. Product B has a low-level code 1. These low-level codes are consistent with the manufacturing codes 100. However, product C, because it is also needed one level deeper, i.e. in manufacturing level 2, has a low-level code 2, instead of 1. Product D also has the deepest low-level code 2. This particular example illustrates how the low-level codes relate to the sequence of manufacturing processes depicted in the manufacturing level codes). 
	The rationales to modify/combine Samson / Zhang are above and reincorporated since dependent claims 12, 17 merely limit the rules to plural forms of code sequences. 

Claim 22 Zhang / Samson teaches all the limitations in claim 1 above. Furthermore, 
	    Samson teaches / suggests “wherein: each of the one or more schedule items includes at least one of a start date, an end date” (¶ [0068] 4th sentence: delivery date) or a duration” 
(¶ [0068] 1st sentence production lead time) “and each of the one or more model items includes a 3D geometry” (¶ [0042] 9th sentence: each of these sub-component parts has its own engineering data, pre-rendered 3D drawing. ¶ [0049] 3rd, 6th sentences: central or primary display 326A could show a virtual real-time 3D model. changes and updates performed on this touchscreen can be reflected and displayed in real-time, upon the 3D model. ¶ [0064] 3rd sentence: input controls rotate and translate the 3D model so as to view it from any angle or position).  

Claim 23 Zhang / Samson teaches all the limitations in claim 1 above. Furthermore, 
	   Samson teaches or suggests “further comprising an automated comparatorPage 6 of 13Response to Non-Final Office ActionApplication No. 16/863,666 Atty Dkt. No. 3752-17701executed by the at least one hardware processor to detect a changed schedule item, and, in response to detecting the changed schedule item, instruct the mapping engine to reapply the rules and map the changed schedule items relative to the one or more model items and the one or more cost items” (Samson ¶ [0033] 8th sentence: with each item selected or changed, the ERP system can quickly enable in real-time, estimated pricing, scheduling, availability, and conflict management. 	 	Samson ¶ [0043] 4th-6th sentences: if any of data points of each sub-component part changes, these changes are quickly reflected, in real-time, in overall whole assembly maintained by common information database 212. The overall effect of this compartmentalized, integrated approach is that attributes of each sub-component are quickly and easily updated in the Enterprise Resource Planning - ERP system as they occur, and those changes are similarly easily reflected in common information database 212, while being seamless to end user participating in real-time virtual experience. Each assembly can have its own unique ID code.  A complete list of the chosen assemblies used in the final home design can be maintained, and ultimately the ERP system is used to tally all of the chosen assembly codes to provide complete pricing and a bill of materials for the entire, finalized home Samson Fig.6, 60, 606, mid-¶ [0063]: Pricing information can still show the base price 606 of the home, and the current price 608 that now includes the real-time price of the home with the previously-selected exterior upgrades and options).

Claim 24 Zhang / Samson teaches all the limitations in claim 1 above. Furthermore, 
	    Samson teaches or suggests: “wherein the system is structured to display a visual representation of the schedule relative to a capital project cost based on the mapping the one or more model items, the one or more schedule items, and/or the one or more cost items” (Samson ¶ [0031] 1st, 4th sentences: the Enterprise Resource Planning-ERP systems provide an integrated real-time view of core business processes to track business resources, i.e. scheduling, cash, raw materials, production capacity, etc. and status of business commitments, such as orders, purchase orders, and payroll. ¶ [0032] last sentence: For example, ERP include info relating to: inventory/purchasing; manufacturing; production scheduling; sales order processing; distribution; job costing; financial; and accounting. ¶ [0034] 1st-2nd sentences: s noted above, the computerized system includes an Engineering resource system (including 3D CAD system). While the ERP system can manage and track the pricing, scheduling, materials, etc. of the project, the Engineering resource system can manage the structural configuration of the physical component parts. ¶ [0036] last sentence: the 3D design studio 106 can provide a production engine 128, which can facilitate the lead time, delivery, and/or production schedule for constructing the customized real-world building. mid-¶ [0041] In Fig.2, bi-directional information exchange 214 is allowed between design studio 206 and common information database 212, so that virtual experience of design studio 206 can request and receive pricing info contained within common info database 212 for display to customer. In order to supply and populate this pricing info, bi-directional information exchange 216 is allowed between supporting ERP and CAD systems 202, 204 and common information database 212. In this regard, changes to pricing of customizable or swappable options (based upon many factors, such as component cost, labor cost, transportation cost, overhead costs, etc.) that are entered, maintained, and/or calculated within the ERP system 202 will then be reflected within the common information database 212 for retrieval by the virtual experience of the design studio 206. ¶ [0043] Each product assembly, as a single whole assembly, can be maintained by the common information database 212 for retrieval by the design studio 206. Thus, when a single cabinet assembly is accessed by the design studio 206, one overall set of engineering data and one price can be quickly and easily retrieved from the common information database 212 and incorporated into the virtual experience for the user. As a result, the user can quickly see the effect of changing between cabinet option A and cabinet option B, each with its own certain features, appearance, and price. At the same time, if any of the data points of each sub-component part changes, such as a price change of a sub-component part, these changes can be entered into the ERP system 202 and can be quickly reflected, possibly in real-time, in the overall whole assembly maintained by the common information database 212. The overall effect of this compartmentalized, integrated approach is that the attributes of each sub-component can be quickly and easily updated in the ERP system as they occur, and those changes can be similarly easily reflected in the common information database 212, while being seamless to the end user participating in the real-time virtual experience. Each assembly can have its own unique ID code. A complete list of the chosen assemblies used in the final home design can be maintained, and ultimately the ERP system can be used to tally all of the chosen assembly codes to provide complete pricing and a bill of materials for the entire, finalized home. ¶ [0044] 6th, 8th sentences: each time data is needed about a particular component part (e.g. cabinet assembly, door, window, or other constructions feature), such data will be communicated on-demand to design studio 206 to provide the real-time virtual experience to user. design studio 206 can pre-cache the various swappable options locally to make the experience operate more quickly to the user as they wish to navigate among different options and combinations). 
---------------------------------------------------------------------------------------------------------------------
Claims 5, 9, 11, 13, 18 are rejected under 35 U.S.C. 103 as being unpatentable over: 	
	* Samson / Zhang as applied to claims 1, 16 above, in further view of
	* Chow et al, US 20030101168 A1 hereinafter Chow.  As per, 
Claims 5, 18  Samson / Zhang teaches al the limitations in claim 1, 16 above. 
                      Samson / Zhang does not explicitly recite: “a substring match” in limitation:
		- “wherein the model item code, the schedule item code, and the cost item code each have at least a portion of identical characters, and the rule requires a substring match of the model item 15code, the cost item code, and the schedule item code to map the model item, the cost item, and the schedule item” as claimed. However, 
		Chow in analogous mapping of items in projects teaches or suggests: 
		- “wherein the model item code, the schedule item code, and the cost item code each have at least a portion of identical characters, and the rule requires a substring match of the model item 15code, the cost item code, and the schedule item code to map the model item, the cost item, and the schedule item” (Chow ¶ [0027] Figs.6A through 6E illustrate additional aspects of the example method illustrated in Fig. 4. Referring to Fig. 6A, assume that a customer part number 310 corresponds to a first set of manufacturer part numbers 312, 314, 316 that has only a partial overlap with a second set of manufacturer part numbers 314, 316, 322 corresponding to a seller's internal part number 318. In this example there is an overlap (314, 316) between the manufacturer part numbers 312, 314, 316 corresponding to customer part number 310 and the manufacturer part numbers 314, 316, 322 corresponding to internal part number 318. There is, however, no overlap for manufacturer part number 312 corresponding to customer part number 310 or for manufacturer part number 322 corresponding to internal part number 318.		Chow ¶ [0028] An example that illustrates how this problem can arise is the case where a set of manufacturer part numbers already referenced by a seller was provided from a previous application. Assume that a particular manufacturing operation required manufacturer part number 314 (manufacture_345), 316 (manufacture_456), or 322 (manufacture_789) to be used. These manufacturer part numbers could be for a particular type of resistor fabricated by three different manufacturers. These manufacturers' resistors may have been selected because they perform within required specifications for the application (e.g., their circuit characteristics match certain requirements imposed with respect to operating temperature, pressure, and load). Also assume a buyer 102 having customer part number 310 (customer_123) for the desired part informs a seller 104 that, at least for this application, buyer 102 is only interested in either manufacturer part number 312 (manufacture_123), 314 (manufacture_345), or 316 (manufacture_456), because buyer 102 has no relationship with the supplier of manufacturer part number 322 (manufacture_789) or manufacturer part number 322 (manufacture_789) does not perform within the tolerances required by the manufacturing application. In accordance with the present invention, this type of overlap problem may be resolved in a number of ways.
		Chow ¶ [0029] Fig. 6B illustrate how a more complex problem related to a partially equivalent mapping (e.g., as shown and described with respect to Fig. 6A) of a customer part number to an internal part number via one or more manufacturer part numbers can be resolved in accordance with the present invention. As shown by the example solution depicted in FIG. 6B, a new customer part number 324 (customer_456) can be created for a seller's internal part number 318 (internal_123), which can be re-mapped to manufacturer part numbers 312, 314, 316 of interest. For improved visibility with respect to the part involved, buyer 102 having customer part number 310 may also re-map its internal systems to the new customer part number 324).
		Chow ¶ [0030] Fig.6C illustrates another solution to the more complex problem related to a partially equivalent mapping (shown & described with respect to Fig.6A) implemented in accordance with the present invention. For example, an engineering change request or similar workflow can be conducted on the seller side to remove a link 326 of problematic manufacturer part number 322 (manufacture_789) from the set of manufacturer part numbers mapped to seller's internal part number 318, and also to create a link 320 between internal part number 318 and customer part number 310 similar to the approach described above with reference to Fig. 5B.		Chow ¶ [0031] Fig.6D illustrates yet another solution to the more complex problem related to a partially equivalent mapping (shown and described with respect to Fig.6A) which can be implemented in accordance with the invention. For example, an engineering change request or similar workflow may be conducted on buyer side to add a link 330 of problematic manufacturer part number 322 (manufacture_789) to the set of manufacturer part numbers mapped to customer part number 310, and also to create a link 320 between customer part number 310 and internal part number 318 similar to the approach described above with reference to FIG. 5B.		Chow ¶ [0032] Fig. 6E illustrates yet another solution to the more complex problem related to a partially equivalent mapping (shown & described with respect to Fig. 6A) implemented in accordance with the present invention. For example, a link 320 may be created between customer part number 310 and internal part number 318 without initiating an engineering change request or similar workflow to remove link 326 as described above with reference to Fig. 6C or add link 330 as described above with reference to Fig. 6D. This example solution may be suitable, if seller 104 fabricates product using manufacturer part number 322 (manufacture_789) that would not impact the quality or technology of the application for customer part number 310 (customer_123). This example solution may not be suitable, however, if the product performance using manufacturer part number 322 (manufacture_789) would be out of tolerance for the application for customer part number 310 (customer_123). As such, although this example solution may not change customer part number to manufacturer part number or internal part number to manufacturer part number relationships, from an execution standpoint, if seller 104 fabricates a product for buyer 102 requiring used of customer part number 310 (customer_123), then seller 104 may use, for example, manufacturer part number 322 (manufacturer_789) but not manufacturer part number 312 (manufacturer_123). Use of manufacturer part number 322 (manufacture_789) will not be a problem if this part performs within the buyer's specifications. Ideally, if this part performs within the buyer's specifications, buyer 102 may create a mapping between customer part number 310 (customer_123) and manufacturer part number 322 (manufacture_789).Yet data integrity is typically a issue in complex manufacturing environments).
It would have been obvious to one skilled in the art, before the effective filling date of the claimed invention, to have further modified Samson/ Zhang ”system” / ”method”/ “product” to have further included “substring match” in further view of Chow to more effectively had utilized internal part numbers to aggregate material purchase volumes in order to formulate more accurate item prices using leveraged volume aggregation techniques, while at the same time inhibit part number proliferation, which may help to reduce the complexity and cost for a user to manage and maintain a database of part numbers (Chow ¶ [0007] & MPEP 2143 G). The predictability of such modification is further corroborated by the broad level of skill of one of ordinary skills in the art as further articulated by Chow ¶ [0007] last sentence, ¶ [0021] last sentence, and MPEP 2143 G.  Further, the claimed invention could have also been viewed as a mere combination of old elements in a similar field of endeavor dealing with mapping of items in projects. In such combination each element merely would have performed the same analytical, organizational and mapping functions as it did separately. Thus, one of ordinary skill in the art would have recognized that, given the existing technical ability to combine the elements as evidenced by Samson / Zhang in further view of Chow, the to be combined elements would have fitted together, like pieces of a puzzle in a logical, complementary, and economically desirable manner. Thus, it is believed that the results of the combination would have been predictable (MPEP 2143 A).
* Similarly per *
Claim 11 Samson / Zhang teaches al the limitations in claim 10 above. 
	    Samson / Zhang does not explicitly recite: 
	-  “wherein rule requires a substring match of the model item code, the cost item code, and/or the schedule item code 10to map the model item, the cost item, and the schedule item”.
	
	Chow however in analogous mapping of items in a project teaches or suggests: 
	-  “wherein rule requires a substring match of the model item code, the cost item code, and/or the schedule item code 10to map the model item, the cost item, and the schedule item”
	(Chow ¶ [0027] Figs.6A through 6E illustrate additional aspects of the example method illustrated in Fig. 4. Referring to Fig. 6A, assume for example that a customer part number 310 corresponds to a first set of manufacturer part numbers 312, 314, 316 that has only a partial overlap with a second set of manufacturer part numbers 314, 316, 322 corresponding to a seller's internal part number 318. In this example there is an overlap (314, 316) between the manufacturer part numbers 312, 314, 316 corresponding to customer part number 310 and the manufacturer part numbers 314, 316, 322 corresponding to internal part number 318. There is, however, no overlap for manufacturer part number 312 corresponding to customer part number 310 or for manufacturer part number 322 corresponding to internal part number 318.	Chow ¶ [0028] An example that illustrates how this problem can arise is the case where a set of manufacturer part numbers already referenced by a seller was provided from a previous application. assume that a particular manufacturing operation required manufacturer part number 314 (manufacture_345), 316 (manufacture_456), or 322 (manufacture_789) to be used. These manufacturer part numbers could be for a particular type of resistor fabricated by three different manufacturers. These manufacturers' resistors may have been selected because they perform within required specifications for the application (e.g., their circuit characteristics match certain requirements imposed with respect to operating temperature, pressure, and load). Also assume a buyer 102 having customer part number 310 (customer_123) for the desired part informs a seller 104 that, at least for this application, buyer 102 is only interested in either manufacturer part number 312 (manufacture_123), 314 (manufacture_345), or 316 (manufacture_456), because buyer 102 has no relationship with the supplier of manufacturer part number 322 (manufacture_789) or manufacturer part number 322 (manufacture_789) does not perform within the tolerances required by the manufacturing application. In accordance with the present invention, this type of overlap problem may be resolved in a number of ways.	Chow ¶ [0029] Fig. 6B illustrate how a more complex problem related to a partially equivalent mapping (e.g., as shown and described with respect to Fig. 6A) of a customer part number to an internal part number via one or more manufacturer part numbers can be resolved in accordance with the present invention. As shown by the example solution depicted in FIG. 6B, a new customer part number 324 (customer_456) can be created for a seller's internal part number 318 (internal_123), which can be re-mapped to manufacturer part numbers 312, 314, 316 of interest. For improved visibility with respect to the part involved, buyer 102 having customer part number 310 may also re-map its internal systems to the new customer part number 324).
	Chow ¶ [0030] Fig.6C illustrates another solution to the more complex problem related to a partially equivalent mapping (shown and described with respect to Fig.6A) which is implemented in accordance with the present invention. For example, an engineering change request or similar workflow can be conducted on seller side to remove a link 326 of problematic manufacturer part number 322 (manufacture_789) from the set of manufacturer part numbers mapped to the seller's internal part number 318, and also to create a link 320 between internal part number 318 and customer part number 310 similar to the approach described above with reference to Fig. 5B.	Chow ¶ [0031] Fig.6D illustrates yet another solution to the more complex problem related to a partially equivalent mapping (shown and described with respect to Fig.6A) implemented in accordance with the present invention. For example, an engineering change request or similar workflow may be conducted on buyer side to add a link 330 of problematic manufacturer part number 322 (manufacture_789) to the set of manufacturer part numbers mapped to customer part number 310, and also to create a link 320 between customer part number 310 and internal part number 318 similar to the approach described above with reference to Fig. 5B.	Chow ¶ [0032] Fig. 6E illustrates yet another solution to the more complex problem related to a partially equivalent mapping (e.g., as shown and described with respect to Fig. 6A) which can be implemented in accordance with the present invention. For example, a link 320 may be created between customer part number 310 and internal part number 318 without initiating an engineering change request or similar workflow to remove link 326 as described above with reference to Fig. 6C or add link 330 as described above with reference to Fig. 6D. This example solution may be suitable, for example, if a seller 104 fabricates a product using manufacturer part number 322 (manufacture_789) that would not impact the quality or technology of the application for customer part number 310 (customer_123). This example solution may not be suitable, however, if the product performance using manufacturer part number 322 (manufacture_789) would be out of tolerance for the application for customer part number 310 (customer_123). As such, although this example solution may not change customer part number to manufacturer part number or internal part number to manufacturer part number relationships, from an execution standpoint, if seller 104 fabricates a product for buyer 102 requiring used of customer part number 310 (customer_123), then seller 104 may use, manufacturer part number 322 (manufacturer_789) but not manufacturer part number 312 (manufacturer_123). Use of manufacturer part number 322 (manufacture_789) will not be a problem if this part performs within the buyer's specifications. Ideally, if this part performs within buyer's specifications, buyer 102 create a mapping between customer part number 310 (customer_123) & manufacturer part number 322 (manufacture_789). Yet data integrity is typically a issue in complex manufacturing environments).
         Rationales to modify/combine Samson/Zhang with/and Chow are above and reincorporated since dependent claim 11 recites substantially similar limitation as that of sister claims 5, 18.  

Claim 9 Samson / Zhang teaches al the limitations in claim 1 above. Further,
	  Samson teaches / suggests: “wherein the rule requires (Samson ¶ [0034] 4th sentence ¶ [0042] 3rd sentence: construction code information), “the cost 10item code” (¶ [0043] last sentence: ERP tallies all of chosen assembly codes to provide complete pricing and a bill of materials), “and the schedule item code” (¶ [0043] 6th sentence: Each assembly can have its own unique ID code. ¶ [0068] last two sentences: an estimated final price including sub-price breakouts, lead time, delivery date, production schedule, and the like can be shown. Additionally, a detailed list of each modification can be provided as a change-list) “the mapping engine further configured to map one or more documents with the one or more model items, one or more schedule items, and/or one or more cost items based on the rule” (¶ [0009] last sentence: assembling, using digital computer, an engineering bill of materials to physically construct the pre-designed tangible building that includes the selected first customization option. ¶ [0043] last two sentences: each assembly can have its own unique ID code. A complete list of the chosen assemblies used in the final home design can be maintained, and ultimately the ERP system is used to tally all of chosen assembly codes to provide complete pricing and a bill of materials for the entire, finalized home. ¶ [0067] last sentence to ¶ [0068] 2nd sentence: the common information database 212 contain engineering drawings for display to the user as assemblies with associated bill of materials, or CAD system 204 can directly provide the graphics files to display the kitchen and sub-items (countertop and sink faucet) with the bill of materials. In summary, while customer is designing home via graphical front-end, Engineering resource system is constantly managing structural configuration of physical component parts while ERP system is constantly updating its databases as to pricing, availability, production lead time, bill of materials, etc. Thus, real-time data including pricing data, product availability, bill of materials, etc. is accessible to builder/manufacturer and to customer in transparent manner so that they can quickly understand the ramifications of their design choices).
	Samson / Zhang however does not explicitly recite: an exact match of two of the following three types of items” as explicitly recited by the limitation: 
	- “ wherein the rule requires an exact match of two of the following three types of items: the model item code, the cost 10item code, and the schedule item code” as claimed. Yet,
	Chow in analogous mapping of items in a project teaches or suggests: 
	- “ wherein the rule requires an exact match of two of the following three types of items: the model item code, the cost 10item code, and the schedule item code”
	(Chow ¶ [0024] Fig.5B helps illustrate how a problem related to a partially equivalent mapping (e.g. shown in Fig.5A) of a customer part number to a seller's internal part number via manufacturer part numbers can be resolved. Notably, although the example embodiment illustrated by Fig.5A shows a partially equivalent mapping of two out of three possible matches, the present invention is not limited to such a situation. In other words, a partially equivalent mapping of a customer part number to a seller's internal part number via one or more manufacturer part numbers may include, for example, one out of two possible matches, three out of five possible matches, one hundred fifty out of two hundred possible matches (where a complex BOM is involved) or any other number of matches, provided some overlap exists between the customer part number and the internal part number via one or more manufacturer part numbers).
It would have been obvious to one skilled in the art, before the effective filling date of the claimed invention, to have further modified Samson / Zhang ”system” / ”method”/ “product” to have further included “an exact match of two of the following three types of items” in further view of Chow in order to more effectively utilize internal part numbers to aggregate material purchase volumes in order to formulate more accurate item prices using leveraged volume aggregation techniques, while at the same time inhibit part number proliferation, which may help to reduce the complexity and cost for a user to manage and maintain a database of part numbers (Chow ¶ [0007] & MPEP 2143 G). The predictability of such modification is further corroborated by the broad level of skill of one of ordinary skills in the art as further articulated by Chow ¶ [0007] last sentence, ¶ [0021] last sentence, and MPEP 2143 G.  These would complementary address the problems identified by Samson at ¶ [0006] and Chow at ¶ [0008] 7th-8th sentences. 
Further, the claimed invention can also be viewed as a mere combination of old elements in a similar field of endeavor dealing with mapping of items in projects. In such combination each element merely would have performed the same analytical, organizational and mapping functions as it did separately. Thus, one of ordinary skill in the art would have recognized that, given the existing technical ability to combine the elements as evidenced by Samson / Zhang in further view of Chow, the to be combined elements would have fitted together, like pieces of a puzzle in a logical, complementary, and economically desirable manner. Thus, it is believed that the results of the combination would have been predictable (MPEP 2143 A).
Claim 1513 Samson / Zhang teaches al the limitations in claim 10 above. 
	   Samson / Zhang does not explicitly recite: “wherein the rule requires an exact match of the model item code, the cost item code, and/or the schedule item code to map the model item, the cost item, and the schedule item”.  However,
	 Chow in analogous mapping of items in a project teaches or suggests: 
	- “wherein the rule requires an exact match of the model item code, the cost item code, and/or the schedule item code to map the model item, the cost item, and the schedule item” (Chow ¶ [0021] 2nd-6th sentences: also referring to Fig.3, upon receiving part number 210 and possibly associated part description information for a part from a buyer 102 (e.g., included within a BOM associated with PO or RFQ), a user such as seller 104 performs a database search to identify and retrieve all manufacturer part numbers that correspond to that part. For this example, the search identifies for seller 104 three manufacturer part numbers 212, 214, 216 for the part. The search also identifies and retrieves for seller 104 the seller's internal part number 218 that corresponds to all of the manufacturer part numbers 212, 214, 216 identified for the part. Ideally, one internal part number exists for all the manufacturer part numbers identified. Those skilled in the art will appreciate that although part numbers are primarily described, the present invention contemplates any suitable items and any suitable identifiers for those items).  
	Chow ¶ [0022] 1st-3rd sentences: For example, in Fig. 4, the seller's internal part number 218 corresponds to the three manufacturer part numbers 212, 214, 216. Also, buyer's customer part number 210 corresponds to the three manufacturer part numbers 212, 214, 216. Based on this mapping of the manufacturer part numbers 212, 214, 216 to both the customer part number 210 and the internal part number 218, the customer part number 210 and internal part number 218 can be considered equivalent).  
        Rationales to modify/combine Samson/Zhang with/and Chow are above and reincorporated. 
-------------------------------------------------------------------------------------------------------------------------------
Claim 19 are rejected under 35 U.S.C. 103 as being unpatentable over: 	
	* Samson / Zhang as applied to claims 16 above, in further view of
	* Adelman et al, US 20020188528 A1 hereinafter Adelman.  As per, 
Claim 19 Samson / Zhang teaches all the limitations in claim 16 above. 
	    Samson / Zhang does not explicitly recite: “further comprising program code for” 
          - “automatically mapping a first type of item with a 10second type of item after the first type of item and the second type of item are mapped with a third type of item” as claimed.  However, 
	   Adelman in analogous of managing projects teaches or suggests “program code for” 
          - “automatically mapping a first type of item with a 10second type of item after the first type of item and the second type of item are mapped with a third type of item” as claimed.  
	(Adelman ¶ [0056] Fig. 5 is an expansion diagram 50 which more clearly illustrates the resulting data sets of the method described above relative to Fig. 4. In particular, a system search is initiated by inputting internal part number I which is indicated by number 51. Then the processor 12 searches and retrieves a plurality of manufacturer part numbers M indicated by numeral 52 from database 16 that are correlated to the inputted internal part number I which define the data set {M} indicated by numeral 53. The manufacturer part numbers 52 defining the data set {M} 53 are further expanded by the processor 12 so that plurality of internal part numbers 54 correlated thereto are retrieved from the database 16 to define data set {I} indicated by numeral 55. Then, each of the plurality of internal part numbers 54 of the data set {I} 55 are further expanded by the processor 12 to retrieve all the manufacturer part numbers M indicated by numeral 56 stored in the database 16 that are correlated to the retrieved internal part numbers 54 of the data set {I} 55. The plurality of manufacturer part numbers 56 comprise data set {M}' indicated by numeral 57 represents all of the manufacturer part numbers stored in the database 16 which are correlated to the inputted internal part number I 51. ¶ [0057] method described above is concisely represented by:I->{M}->{I}->{M}’. ¶ [0058] where internal part number I is translated to a data set {M} of all mapped manufacturer part numbers. Data set {M} is then translated to a data set {I} of all internal part numbers in the system, where the retrieved internal part numbers are correlated to at least one member of {M}. Finally, {I} is translated back to a data set {M}' of all manufacturer part numbers mapped to the internal part numbers of data set {I}.
It would have been obvious to one skilled in the art, before the effective filling date of the claimed invention, to have modified Samson / Zhang “product” to have included “automatically mapping a first type of item with a 10second type of item after the first type of item and the second type of item are mapped with a third type of item”  in further view of Adelman in order to allow sellers and/or buyers can efficiently transact parts, thereby in a  more efficient parts market (Adelman ¶ [0078] 3rd sentence & MPEP 2143 F or G) and mitigating the changes and inefficiencies occur frequently in the manufacturing of such products (Adelman ¶ [0007] 1st sentence, ¶ [0017] 1st sentence,  and MPEP 2143 F or G) necessitated by market forces of inventory excess and/or shortages of key parts at organizations that maintain inventories of such parts (Adelman ¶ [0007] 2nd sentence and MPEP 2143 F or G). The predictability of such modification is further corroborated by the broad level of skill of one of ordinary skills in the art as articulated by Adelman at ¶ [0088] last sentence, ¶ [0089] 2nd sentence. Further, the claimed invention could have also been viewed as a mere combination of old elements in a similar project management field of endeavor. In such combination each element merely would have performed the same organizational, econometric and analytical function as it did separately. Thus, one of ordinary skill in the art would have recognized that, given the existing technical ability to combine the elements as evidenced by Samson / Zhang in further view of Adelman above, the to eb combined elements would have fitted together like pieces of a puzzle in a logical, economically desirable and technologically complementary and feasible manner. Accordingly, Examiner believes that the results of the combination would have been predictable (MPEP 2143 A).
-------------------------------------------------------------------------------------------------------------------------------
Claims 25, 26 are rejected under 35 U.S.C. 103 as being unpatentable over: 	
	* Samson / Zhang as applied to claims 1 above, in further view of
	* Apte et al, US 20170192777 A1 hereinafter Apte.  As per,
Claim 25 Samson / Zhang teaches all the limitations in claim 1 above. Furthermore,  
	    Samson teaches or suggests “a schedule interface and a construction cost interface wherein the schedule interface is structured to receive the one or more schedule items” (Samson ¶ [0052] Returning to Fig. 3A, if the customer decides to purchase the home during their visit, they will then proceed to the boardroom 340 where the homebuyer will receive a full contract and catalog, including details and warranties of all options they intend to purchase, including electronics, appliances, furniture, and other warranties), “and wherein the construction cost interface is structured to receive the one or more cost items” (Samson ¶ [0025] 2nd sentence: Once the custom selections have been made, the prospective homebuyer will receive automated price list, and they will be able to preview their home virtually, prior to making the final purchase and obtaining financing, which will also be available on-site. ¶ [0041] ≈ 5th sentence: In the example shown in Fig. 2, bi-directional information exchange 214 can be allowed between the design studio 206 and the common information database 212, so that the virtual experience of the design studio 206 can request and receive pricing information contained within the common information database 212 for display to the customer).
	   Samson / Zhang as a combination does not explicitly teach “a code extraction engine” 
	   Apte however in analogous managing of projects teaches / suggests: “a code extraction engine” (Apte ¶ [0030] analysis workbench 12 include applications such as, an inventory analysis tool 20 and business rule extraction tool - BRE 22, to extract inventory of the code)
	It would have been obvious to one skilled in the art, before the effective filling date of the claimed invention, to have modified Samson / Zhang ”system” to have included Apte’s teachings 
in order to have utilized better business rules that would have helped the organization to have operated more efficiently and effectively, as well as consistently to improve customer and employee satisfaction (Apte ¶ [0016] lasts sentence & MPEP 2143 G). The predictability of such modification is further corroborated by the broad level of skill of one of ordinary skills in the art as further articulated by Apte at ¶ [0014].  Further, the claimed invention could have also been viewed as a mere  combination of old elements in a similar project management field of endeavor. In such combination each element merely would have performed the same data gathering, analytical and display functions as it did separately. Thus, one of ordinary skill in the art would have recognized that, given the existing technical ability to combine the elements as evidenced by Samson / Zhang in further view of Apte, the to be combined elements would have fitted together in a logical, complimentary, technologically feasible and economically desirable manner. Thus, it is believed that the results of such combination of elements would have been predictable. (MPEP 2143 A).
Claim 26 Samson / Zhang / Apte teaches all the limitations in claim 25 above. 
	    Samson / Zhang does not explicitly recite: “wherein the code extraction engine, executed by the at least one hardware processor, detects a missing property code corresponding to at least one of the one or more schedule items, or the one or more cost items” as claimed. 
	   Apte however in analogous managing of projects teaches or suggests:
	- “wherein the code extraction engine, executed by the at least one hardware processor, detects a missing property code corresponding to at least one of the one or more schedule items, or the one or more cost items” (Apte ¶ [0032] business rule extraction tool-BRE 22, (iii) dynamically executes all of source code, line by line, missed by static analysis)
	Rationales to modify/combine Samson / Zhang / Apte are above and reincorporated. 
-------------------------------------------------------------------------------------------------------------------------------
Conclusion
The following art is made of record and considered pertinent to Applicant's disclosure:
       * US 20200134560 A1 ¶ [0189] A “5D BIM” is also term widely used in the CAD industry, which refers to the intelligent linking of individual 3D CAD components or assemblies with schedule (schedule-time, 4D) constraint and cost-related information (5D). The use of the term 5D is intended to refer to the addition of 4D: time and 5D: cost to the 3D model (i.e., 5D is 3D+4D+cost).
      * US 20010047250 A1 teaching 4D project management at Fig.4 extracted immediately below 

    PNG
    media_image4.png
    527
    469
    media_image4.png
    Greyscale

	* WO 2011091158 A2	 teaching a System for performing or assisting management of construction project, has server that manages set of tasks information from user, which is applied to frame work to determine attendant state of project and compared with preset conditions
	* Kalagnanam et al, A system for automated mapping of bill-of-materials part numbers, 10th ACM SIGKDD international conference on Knowledge discovery and data mining, p 805-810, Aug22 2004
	* US 20180026654 A1 teaching at ¶ [0071] 1st sentence: referring to Fig.17, computing device 1200 execute a method 1700 for searching for matching substrings. ¶ [0072] method 1700 begins in block 1702, in which the computing device 1200 searches for substrings in the input history that match the current position in the input data stream. The computing device 1200 may search for matches using a global history buffer or other history data structure that is maintained for the entire input data stream. For example, the history buffer may be embodied as a single buffer that is multi-ported and/or time-sliced, or in some embodiments multiple copies the history buffer may exist (e.g. one copy of the history buffer per search slice 1304), computing device 1200 may use any appropriate technique to search the input history. For example, the computing device 1200 may use index data generated by the updater 1302 (e.g., one or more hash table entries) to identify potential matches in the history buffer and then compare the data at those potential matches to the current data of the input data stream. The index data may be stored in a global data structure such as one or more hash tables and/or spill tables, or in some embodiments, a particular search slice 1304 may access index data (e.g., hash table entries) from a particular dedicated slice memory 1306. The computing device 1200 may evaluate multiple potential matches in the history buffer to identify the best match to the current data (e.g., the longest match, the shortest distance in the history buffer, or other metric), Each match starts in the current chunk but may extend beyond the end of the current chunk to either the maximum compare length or the end of the input data stream.
	¶ [0073] In block 1704, the computing device 1200 outputs a token for the current position. As described above, the token may be a literal token that identifies a byte or other symbol from the input data stream or a reference token that identifies a matching substring in the input history. In block 1706, the computing device 1200 switches on the type of the output token. If the token is a literal token, the method 1700 branches to block 1708, in which the computing device 1200 moves the current position to the next position (e.g., the next byte) in the input data stream. Referring back to block 1706, if the token is a reference token the method 1700 branches to block 1710, in which the computing device 1200 skips the current position to the end of the match.
	¶ [0074] After moving the current position, in block 1712 the computing device 1200 compares the current position to the end of the current chunk. In block 1714 the computing device 1200 determines whether the current position is beyond the end of the current chunk. For example, the current position may extend beyond the end of the current chunk after outputting a reference token and skipping to the end of the match. If the current position is not beyond the end of the current chunk, the method 1700 loops back to block 1702 to continue searching for substring matches. If the current position is beyond the end of the current chunk, the method 1700 advances to block 1716, in which the computing device 1200 skips the current position to the beginning of the next chunk assigned to the slice. The beginning of the next chunk may be determined as a function of the length of each chunk and the number of search slices 1304. For example, the start position may be determined by adding the product of the length of each chunk (minus the overlap with the previous chunk) and the number of search slices 1304 to the start position of the current chunk. For an illustrative computing device 1200 having sixteen search slices 1304 that process 136-byte chunks with 8-byte overlap, the next start of the next chunk may thus be 2048 bytes after the start of the current chunk. After skipping to the start of the next chunk, the method 1700 loops back to block 1702 to continue searching for matching substrings).
	* US 20050289051 A1 teaching at mid-¶ [0216]: the phase codes and phase code descriptions can be used to define the contracting requirements of each particular job that must be completed in order to complete the project. The phase codes and phase descriptions can be provided, for example, by the American Institute of Architects (AIA ), by the Construction Specifications Institute (CSI), or by customizing the AIA  or CSI phase codes and phase descriptions.
	* US 20140229212 A1 teaching 
	¶ [0061] In some embodiments, cost codes can be used to group relevant components into categories. A list of cost codes can be created when setting up a project. Then, components can be associated with individual cost codes when they are loaded into a project. Therefore, each cost code can represent a total man-hour amount regarding all the components it contains. In addition, the proportionate relations between components and a cost code can be recorded in the system database. A user can adjust the total man hour that a cost code represents, which can accordingly make changes on the individual man hours of the components using the recorded proportionate relations.
	¶ [0062] In some embodiments, the method or system can maintain the cost codes for both a project owner and a project contractor or either separately. In an embodiment, the components data can be separated into numerous groups and can maintain its budgeted install costs and cost category for accounting systems. The method or system can also include a means or a mechanism to manipulate the cost codes that can allow total man-hour baselines for each cost code control point to be brought up or down to match an original bid or to proportionally adjust the individual cost tracking codes of components in relation to each other regarding present project budgets. For example, component libraries can have "standard industry installation rates" and if a specific project has a discipline task that are all at grade level the standard industry rates may be suffice. However, if a contractor approached this project with a rate in their bid below the industry standard, then the system and methods can have the functionality to adjust all of the components within a given cost code to match the original bid. The method or system can also capture actual manpower hours expended to install each component and who installed the component. This can provide a productivity rate for each employee for each day.
 	* US 20210304121 A1 teaching Computerized systems and methods for product integration and deduplication using artificial intelligence
	* US 20180204170 A1 ¶ [0046] 1st - 2nd sentences: At block 910, the process 900 can include ranking of correlations between items, choosing the greatest correlation which is from a first Item and a second item, and searching all the possible third items which has a row label and aisle label location the same as the first item, and calculating the exchange value s from current locations for all the possible third items. In at least one embodiment, the presentation in FIG. 10 illustrates the working of the process 900 of Fig. 9.
	* US 20210081865 A1 teaching Generating and executing a fulfillment plan
	* US 20020165701 A1 teaching Method Of Configuring A Product with emphasis on the sequences and mapping of Figs. 4-10 and associated text. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication should be directed to OCTAVIAN ROTARU at telephone number 571.270.7950. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, PATRICIA H MUNSON, can be reached on (571)270-5396. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Octavian Rotaru/
Primary Examiner, Art Unit 3624A
	June 5th, 2022 







    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Affinity Labs v. DirecTV, 838 F.3d 1253, 1262, 120 USPQ2d 1201, 1207 (Fed. Cir. 2016) (cellular telephone); 
         TLI Communications LLC v. AV Auto, LLC, 823 F.3d 607, 613, 118 USPQ2d 1744, 1748 (Fed. Cir. 2016) 
        2 Electric Power Group, LLC v. Alstom S.A., 830 F.3d 1350, 1354, 119 USPQ2d 1739, 1742 (Fed. Cir. 2016);
        3 Alice Corp. Pty. Ltd. V. CLS Bank Int’l, 573 U.S. 208, 223, 110 USPQ2d 1976, 1983 (2014)
          Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); 
        4 OIP Techs., Inc. v. Amazon.com, Inc., 788 F.3d 1359, 1364, 115 U.S.P.Q.2d 1090, 1092 (Fed Cir. 2015); 
        In re Smith, 815 F.3d 816, 818-19, 118 USPQ2d 1245, 1247 (Fed. Cir. 2016); 
        In re Greenstein, 774 Fed. Appx. 661, 664, 2019 USPQ2d 212400 (Fed Cir. 2019) (non-precedential)
        5 Alice Corp. Pty. Ltd. V. CLS Bank Int’l, 573 U.S. 208, 223, 110 USPQ2d 1976, 1983 (2014); Gottschalk v. Benson, 409 U.S. 63, 64, 175 USPQ 673, 674 (1972); Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015);
        6 Affinity Labs v. DirecTV, 838 F.3d 1253, 1262, 120 USPQ2d 1201, 1207 (Fed. Cir. 2016); TLI Communications LLC v. AV Auto, LLC, 823 F.3d 607, 613, 118 USPQ2d 1744, 1748 (Fed. Cir. 2016), Intellectual Ventures I LLC v. Capital One Bank (USA), 792 F.3d 1363, 1367, 115 USPQ2d 1636, 1639 (Fed. Cir. 2015)
        7 Affinity Labs v. DirecTV, 838 F.3d 1253, 1262, 120 USPQ2d 1201, 1207 (Fed. Cir. 2016); TLI Communications LLC v. AV Auto, LLC, 823 F.3d 607, 613, 118 USPQ2d 1744, 1748 (Fed. Cir. 2016), Intellectual Ventures I LLC v. Capital One Bank (USA), 792 F.3d 1363, 1367, 115 USPQ2d 1636, 1639 (Fed. Cir. 2015)
        8 FairWarning IP, LLC v. Iatric Sys., 839 F.3d 1089, 1095, 120 USPQ2d 1293, 1296 (Fed. Cir. 2016)
        9  Intellectual Ventures I LLC v. Capital One Bank (USA), 792 F.3d 1363, 1370-71, 115 USPQ2d 1636, 1642 (Fed. Cir. 2015); 
        10 OIP Techs., 788 F.3d at 1362-63, 115 USPQ2d at 1092-93
        11 Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 573 U.S. 208, 225, 110 USPQ2d 1984 (2014) 
        Ultramercial, 772 F.3d at 716, 112 USPQ2d at 1755
        12 Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93
        13 Content Extraction and Transmission, LLC v. Wells Fargo Bank, 776 F.3d 1343, 1348, 113 USPQ2d 1354, 1358 (Fed. Cir. 2014)
        14 Content Extraction and Transmission, LLC v. Wells Fargo Bank, 776 F.3d 1343, 1348, 113 USPQ2d 1354, 1358 (Fed. Cir. 2014)
        15 Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1331, 115 USPQ2d 1681, 1699 (Fed. Cir. 2015)
        16 Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362